 EXHIBIT 10.2

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 30th day of October, 2012, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of October 1,
2012 (the “Pooling and Servicing Agreement”), and First Republic Bank, a
California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of July 1, 2010, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Sale and Servicing Agreement. Assignor
will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase
and Sale Agreement dated the date hereof, and Depositor will sell the Mortgage
Loans to Assignee pursuant to the Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.

 

2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, Depositor is released
from all obligations under the Sale and Servicing Agreement, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.

 

3.           Assignee agrees to be bound, as “Purchaser,” by all of the terms,
covenants and conditions of the Sale and Servicing Agreement relating to the
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and the Bank all of Assignor's
obligations as Purchaser thereunder in respect of the Mortgage Loans, and
Assignor is released from such obligations.

 

 

 

 

4.           The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

5.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and the Bank as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
the Bank with respect to the Sale and Servicing Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

2

 

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

6.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

7.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

3

 

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

8.          The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to and otherwise to
perform its obligations under the Sale and Servicing Agreement;

 

(c)          The Bank has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of the Bank’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of the Bank’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which the Bank is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Bank or its property is subject. The execution,
delivery and performance by the Bank of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of the Bank. This Agreement has been duly
executed and delivered by the Bank and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of the Bank enforceable against the Bank in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

4

 

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Bank Representations and Warranties

 

9.          The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement with respect to each Mortgage Loan as of the related Closing
Date (as such term is defined in the Sale and Servicing Agreement) and (b) the
representations and warranties set forth in Subsection 7.02 of the Sale and
Servicing Agreement as of the date hereof, with respect to each Mortgage Loan,
in each case as if such representations and warranties were set forth herein in
full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 13.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

10.         (a)          Assignor hereby covenants and agrees that, if a breach
of any representation and warranty set forth in Subsection 7.01 of the Sale and
Servicing Agreement exists on the date hereof that materially and adversely
affects the value of any Mortgage Loan or the interest of Assignee in any
Mortgage Loan and such breach did not exist as of the Closing Date of that
Mortgage Loan, Assignor shall have a period of 60 days from the earlier of
either discovery by or receipt of written notice from Assignee to Assignor of
such breach within which to correct or cure such breach. Each determination as
to whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing Agreement shall be
deemed to materially and adversely affect the value of the related Mortgage Loan
or the interest of the Assignee therein. Assignor hereby covenants and agrees
that if any breach cannot be corrected or cured within such 60 day period, then
Assignor shall, at its option, (i) substitute a mortgage loan for the defective
Mortgage Loan in accordance with the Sale and Servicing Agreement, (ii)
repurchase the related Mortgage Loan at the Repurchase Price or (iii) except for
a breach of a representation and warranty in Subsection 7.01(bb) of the Sale and
Servicing Agreement, make an indemnification payment in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach not later
than 90 days after its discovery or receipt of notice of such breach and in the
case of clauses (ii) and (iii) above, by wire transfer of immediately available
funds to such account as Assignee shall specify to Assignor.

 

5

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
10(a) above shall be by Arbitration administered by the American Arbitration
Association. If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty, has commenced
and is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 10, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification. Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing. If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.

 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.

 

6

 

 

Recognition of Assignee

 

 

11.         (a)          From and after the date hereof, subject to Sections 13
and 14 below, the Bank shall recognize Assignee as owner of the Mortgage Loans
and will service the Mortgage Loans and perform its obligations hereunder for
the benefit of the Assignee in accordance with the Sale and Servicing Agreement,
as modified hereby or as may be amended from time to time, as if Assignee and
the Bank had entered into a separate servicing agreement for the purchase and
servicing of the Mortgage Loans, the terms of which are incorporated herein by
reference, as amended by this Agreement.

 

(b)          It is the intention of Assignor, Depositor, the Bank and Assignee
that this Agreement, which includes the Sale and Servicing Agreement, shall
constitute a separate and distinct servicing agreement, and the entire servicing
agreement, between the Bank and Assignee to the extent of the Mortgage Loans and
shall be binding upon and for the benefit of the respective successors and
assigns of the parties hereto.

 

12.         The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

13.         (a)          Controlling Holder Rights. The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities as
Purchaser under each of the following sections of the Sale and Servicing
Agreement:

 

Sale and Servicing Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution       11.20   Seller and Servicer Shall Provide Access and
Information as Reasonably Required

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:

 

7

 

 

Sale and Servicing Agreement:

 

Subsection   Matter 7.05   Purchase Price Protection       Addendum I  
Regulation AB Compliance Addendum

 

(c)          In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling and Servicing Agreement (the “Master Servicer”), copies of reports,
notices, statements and other communications required to be delivered to the
Purchaser by the Bank pursuant to any of the sections of the Sale and Servicing
Agreement referred to above and under the following sections, at the times
therein specified:

 

Sale and Servicing Agreement:

 

Subsection           11.09   Transfer of Accounts       11.16   Statements to
the Purchaser       Subsection 2.04 of Addendum I   Servicer Compliance
Statement       Subsection 2.05 of Addendum I   Report on Assessment of
Compliance and Attestation

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 13(a) shall terminate and revert to Assignee.
Assignor will provide thirty (30) days notice to the Bank of any such
termination of which Assignor has knowledge. Upon the first exercise of an
enforcement of any rights pursuant to Section 13(a), Assignee shall notify (or
cause the Master Servicer to notify) the Bank that there is no longer a
Controlling Holder.

 

8

 

 

Amendments to Sale and Servicing Agreement

 

14.         The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day,” “Opinion of
Counsel,” “Repurchase Price” and “Servicing Fee Rate” set forth in Section 1 of
the Sale and Servicing Agreement shall be deleted and replaced in their entirety
as follows, and the following definitions of “Affiliate,” “Clean-up Call,”
“Controlling Holder,” “Eligible Account,” “Eligible Investment,” “Principal
Forbearance Amount,” “Securities Administrator” and “Servicing Modification”
shall be added to Section 1 of the Sale and Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of October 1,
2012, in accordance with the Pooling and Servicing Agreement.

 

9

 

 

Controlling Holder:  At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and Moody’s and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

Eligible Investments:  At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

10

 

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations;

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

11

 

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

12

 

 

(b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2012-5 Mortgage Pass-Through Certificates as a single
class.

 

(c)          Segregated Custodial Account. The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as trustee of the
Sequoia Mortgage Trust 2012-5” (the “2012-5 Custodial Account”), which shall be
the Custodial Account under this Agreement for all purposes. If the 2012-5
Custodial Account is no longer an Eligible Account, the Servicer shall transfer
the 2012-5 Custodial Account to an account that is an Eligible Account. The
2012-5 Custodial Account shall qualify as an Eligible Account.

 

(d)          Determination of Breach of Representations and Warranties.  The
following sentence shall be added as the new third sentence of Subsection
7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e)          Helping Families Act Notice. The following sentence shall be added
at the end of Subsection 6.04:

 

In connection with any Mortgage Loan (i) repurchased by First Republic Bank from
the trust created by the Pooling and Servicing Agreement (the “Trust”) or (ii)
purchased in the exercise of a Clean-up Call, First Republic Bank shall furnish
to the related borrower, within thirty (30) days following the date of such
repurchase, the notice required by, and in accordance with, Section 404 of the
Helping Families Act.

 

(f)          Transfer of Eligible Investments. The following sentences shall be
added at the end of the last paragraph of Subsection 11.04:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2012-5 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

13

 

 

(g)          Transfer of Accounts. The second sentence of Subsection 11.09 shall
be deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(h)          Form of Monthly Report. The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Subsection
11.16 of the Sale and Servicing Agreement, with the information required by the
monthly reporting format of the Master Servicer as previously provided to the
Servicer by Assignor. Such reports shall be provided not later than the fifth
(5th) Business Day of each calendar month.

 

(i)          Shorter Cure Period for Failure to Provide Distribution Data. An
additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(j)          Clean-up Call. A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.         

 

(k)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

14

 

 

(ii)         The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 

15

 

 

(iii)        The following additional provisions shall be added after Subsection
11.23, to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(l)          Avoidance of Consolidation.

 

(i)          The following Subsection 7.06 shall be added at the end of
Section 7, to read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a)          The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the Trust, if its holding
or purchase of such Certificate (or interest therein) would cause the Servicer
to be required to consolidate any assets of the Trust on its financial
statements under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”). The Servicer shall be deemed to have represented by virtue of
its purchase or holding of such Certificate (or interest therein) that its
holding or purchase of such Certificate (or interest therein) will not cause the
Servicer to be required to Consolidate any assets of the Trust on its financial
statements.

 

16

 

 

 If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Sale and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(h) of this Agreement above, to
read in its entirety as follows:

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

17

 

 

(m)          Foreclosure Proceedings. The first sentence of Subsection 11.13 is
hereby deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(n)          Modification Payment Plans and Foreclosure Approvals.

 

(i)          The first sentence of the fifth paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan (provided that the Servicer shall in no event extend the final
maturity date past November 25, 2042 or, if such 25th day is not a Business Day,
the next succeeding Business Day), or accept substitute or additional collateral
or release any collateral for such Mortgage Loan, unless (1) the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, (2) the modification is in accordance with the
customary procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 

(ii)         The third sentence of the last paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

18

 

 

(o)          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(p)          Assumption Agreements. The first sentence of Subsection 11.18 is
hereby deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(q)          Indemnification Expenses. The first sentence of Subsection 12.01(b)
is hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(r)          Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

(s)          The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.

 

Miscellaneous

 

15.         All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:

 

19

 

 

(a)          In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

with a copy to the General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2012-5

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-5

 

20

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

16.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

17.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

18.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.

 

19.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.

 

20.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

21.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

21

 

 

22.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Purchaser under the Sale and Servicing Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

23.         Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48235300, Sequoia Mortgage Trust 2012-5 Distribution Account

 

24.         The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto. The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3 hereto.
Notwithstanding Section 10 of the Sale and Servicing Agreement, the Bank shall
pay shipping expenses for any Mortgage Loan Documents if there has been a breach
of any representation or warranty made with respect to the related Mortgage Loan
in Subsection 7.01 of the Sale and Servicing Agreement.

 

22

 

 

25.         Helping Families Act Notice. Assignor hereby requests that the Bank
furnish each Mortgagor with the notice described in Subsection 6.04 of the Sale
and Servicing Agreement, in the form attached as Exhibit 8 thereto and using
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
of the Sequoia Mortgage Trust 2012-5 as the investor name, in accordance with
the terms of Subsection 6.04 therein, and the Bank hereby covenants that it
shall furnish each Mortgagor with such notice as provided therein. Assignor and
Assignee each agree that it will not send such notices to the Mortgagors.

 

26.         Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-5” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 

23

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor         By: /s/ John
Isbrandtsen   Name: John Isbrandtsen   Title: Authorized Officer         SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor         By: /s/ John Isbrandtsen   Name:
John Isbrandtsen   Title: Authorized Officer         Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, not in its individual capacity
but solely as Trustee,   Assignee         By: /s/ Doris J. Krick   Name: Doris
J. Krick   Title: Vice President         FIRST REPUBLIC BANK         By: /s/
Tony Sachs   Name: Tony Sachs   Title: Vice President

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: Vice President  

 

Signature Page to Assignment, Assumption and Recognition Agreement – First
Republic (SEMT 2012-5)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Originator Loan Group
Loan Number Amortization Type Lien Position 1 1002338 0.002500     1002338 First
Republic   12-114354-4 1 1 2 1002338 0.002500     1002338 First Republic  
12-114374-2 1 1 3 1002338 0.002500     1002338 First Republic   12-479542-3 1 1
4 1002338 0.002500     1002338 First Republic   12-479707-2 1 1 5 1002338
0.002500     1002338 First Republic   12-479747-8 1 1 6 1002338 0.002500    
1002338 First Republic   12-480088-4 1 1 7 1002338 0.002500     1002338 First
Republic   12-480825-9 1 1 8 1002338 0.002500     1002338 First Republic  
12-480951-3 1 1 9 1002338 0.002500     1002338 First Republic   12-481204-6 1 1
10 1002338 0.002500     1002338 First Republic   12-481482-8 1 1 11 1002338
0.002500     1002338 First Republic   12-481513-0 1 1 12 1002338 0.002500    
1002338 First Republic   12-481566-8 1 1 13 1002338 0.002500     1002338 First
Republic   12-481793-8 1 1 14 1002338 0.002500     1002338 First Republic  
12-481858-9 1 1 15 1002338 0.002500     1002338 First Republic   12-481921-5 1 1
16 1002338 0.002500     1002338 First Republic   12-481983-5 1 1 17 1002338
0.002500     1002338 First Republic   12-481988-4 1 1 18 1002338 0.002500    
1002338 First Republic   12-481990-0 1 1 19 1002338 0.002500     1002338 First
Republic   12-482058-5 1 1 20 1002338 0.002500     1002338 First Republic  
12-482111-2 1 1 21 1002338 0.002500     1002338 First Republic   12-482276-3 1 1
22 1002338 0.002500     1002338 First Republic   12-482641-8 1 1 23 1002338
0.002500     1002338 First Republic   12-482701-0 1 1 24 1002338 0.002500    
1002338 First Republic   12-482738-2 1 1 25 1002338 0.002500     1002338 First
Republic   12-482858-8 1 1 26 1002338 0.002500     1002338 First Republic  
12-482862-0 1 1 27 1002338 0.002500     1002338 First Republic   12-482994-1 1 1
28 1002338 0.002500     1002338 First Republic   12-483182-2 1 1 29 1002338
0.002500     1002338 First Republic   12-483208-5 1 1 30 1002338 0.002500    
1002338 First Republic   12-483211-9 1 1 31 1002338 0.002500     1002338 First
Republic   12-483375-2 1 1 32 1002338 0.002500     1002338 First Republic  
12-483447-9 1 1 33 1002338 0.002500     1002338 First Republic   12-483604-5 1 1
34 1002338 0.002500     1002338 First Republic   12-483753-0 1 1 35 1002338
0.002500     1002338 First Republic   12-483755-5 1 1 36 1002338 0.002500    
1002338 First Republic   12-483782-9 1 1 37 1002338 0.002500     1002338 First
Republic   12-483830-6 1 1 38 1002338 0.002500     1002338 First Republic  
12-483889-2 1 1 39 1002338 0.002500     1002338 First Republic   12-483890-0 1 1
40 1002338 0.002500     1002338 First Republic   12-483975-9 1 1 41 1002338
0.002500     1002338 First Republic   12-484000-5 1 1 42 1002338 0.002500    
1002338 First Republic   12-484090-6 1 1 43 1002338 0.002500     1002338 First
Republic   12-484244-9 1 1 44 1002338 0.002500     1002338 First Republic  
12-484258-9 1 1 45 1002338 0.002500     1002338 First Republic   12-484331-4 1 1
46 1002338 0.002500     1002338 First Republic   12-484412-2 1 1 47 1002338
0.002500     1002338 First Republic   12-484609-3 1 1 48 1002338 0.002500    
1002338 First Republic   12-485451-9 1 1 49 1002338 0.002500     1002338 First
Republic   12-485560-7 1 1 50 1002338 0.002500     1002338 First Republic  
12-486275-1 1 1 51 1002338 0.002500     1002338 First Republic   12-486605-9 1 1
52 1002338 0.002500     1002338 First Republic   12-486740-4 1 1 53 1002338
0.002500     1002338 First Republic   12-486777-6 1 1 54 1002338 0.002500    
1002338 First Republic   12-486786-7 1 1 55 1002338 0.002500     1002338 First
Republic   12-486969-9 1 1 56 1002338 0.002500     1002338 First Republic  
12-487232-1 1 1 57 1002338 0.002500     1002338 First Republic   12-487265-1 1 1
58 1002338 0.002500     1002338 First Republic   12-487553-0 1 1 59 1002338
0.002500     1002338 First Republic   12-487558-9 1 1 60 1002338 0.002500    
1002338 First Republic   12-487627-2 1 1 61 1002338 0.002500     1002338 First
Republic   12-487644-7 1 1 62 1002338 0.002500     1002338 First Republic  
12-487685-0 1 1 63 1002338 0.002500     1002338 First Republic   12-487738-7 1 1
64 1002338 0.002500     1002338 First Republic   12-487841-9 1 1 65 1002338
0.002500     1002338 First Republic   12-487892-2 1 1 66 1002338 0.002500    
1002338 First Republic   12-487960-7 1 1 67 1002338 0.002500     1002338 First
Republic   12-487967-2 1 1 68 1002338 0.002500     1002338 First Republic  
12-487973-0 1 1 69 1002338 0.002500     1002338 First Republic   12-488037-3 1 1
70 1002338 0.002500     1002338 First Republic   12-488039-9 1 1 71 1002338
0.002500     1002338 First Republic   12-488088-6 1 1 72 1002338 0.002500    
1002338 First Republic   12-488101-7 1 1 73 1002338 0.002500     1002338 First
Republic   12-488256-9 1 1 74 1002338 0.002500     1002338 First Republic  
12-488271-8 1 1 75 1002338 0.002500     1002338 First Republic   12-488985-3 1 1
76 1002338 0.002500     1002338 First Republic   12-489184-2 1 1 77 1002338
0.002500     1002338 First Republic   12-489250-1 1 1 78 1002338 0.002500    
1002338 First Republic   12-489820-1 1 1 79 1002338 0.002500     1002338 First
Republic   12-489544-7 1 1

 

  11 12 13 14 15 16 17 18 19 20   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 7           1 0 0 2 0 7           1 0 0 3 0 9           1 0 0 4 0
3           1 0 0 5 0 3           1 0 0 6 0 9           1 0 0 7 0 9           1
0 0 8 0 9           1 0 0 9 0 7           1 0 0 10 0 7           1 0 0 11 0 6  
        1 0 0 12 0 7           1 0 0 13 0 7           1 0 0 14 0 3           1 0
0 15 0 9           1 0 0 16 0 7           1 0 0 17 0 7           1 0 0 18 0 9  
        1 0 0 19 0 9           1 0 0 20 0 9           1 0 0 21 0 7           1 0
0 22 0 3           1 0 0 23 0 9           1 0 0 24 0 9           1 0 0 25 0 6  
        1 0 0 26 0 7           1 0 0 27 0 9           1 0 0 28 0 9           1 0
0 29 0 9           1 1 0 30 0 9           1 0 0 31 0 7           1 0 0 32 0 7  
        1 0 0 33 0 9           1 0 0 34 0 7           1 0 0 35 0 7           1 0
0 36 0 9           1 0 0 37 0 7           1 0 0 38 0 9           1 0 0 39 0 3  
        1 0 0 40 0 6           1 0 0 41 0 6           1 0 0 42 0 3           1 0
0 43 0 7           1 0 0 44 0 7           1 0 0 45 0 9           1 0 0 46 0 3  
        1 0 0 47 0 7           1 0 0 48 0 9           1 0 0 49 0 6           1 0
0 50 0 7           1 0 0 51 0 7           1 0 0 52 0 9           1 0 0 53 0 3  
        1 0 0 54 0 7           1 4 0 55 0 9           1 0 0 56 0 9           1 0
0 57 0 3           1 0 0 58 0 9           1 0 0 59 0 7           1 0 0 60 0 9  
        1 0 0 61 0 9           1 0 0 62 0 6           1 0 0 63 0 9           1 0
0 64 0 7           1 0 0 65 0 9           1 0 0 66 0 7           1 0 0 67 0 9  
        1 0 0 68 0 9           1 0 0 69 0 7           1 0 0 70 0 9           1 0
0 71 0 7           1 0 0 72 0 7           1 0 0 73 0 7           1 0 0 74 0 7  
        1 0 0 75 0 7           1 0 0 76 0 7           1 0 0 77 0 7           1 0
0 78 0 7           1 0 0 79 0 7           1 0 0

 

  21 22 23 24 25 26 27 28 29 30   Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity 1       0.00   20120330 1248000.00 0.044500 360 360 2       0.00  
20120508 945000.00 0.043000 360 360 3       0.00   20120322 1056000.00 0.045000
360 360 4       500000.00   20120614 925000.00 0.045500 360 360 5      
100000.00   20120406 1435000.00 0.043000 360 360 6       0.00   20120322
800000.00 0.047000 360 360 7       0.00   20120430 525000.00 0.044000 360 360 8
      17500.00   20120326 770000.00 0.045000 360 360 9       200000.00  
20120402 900000.00 0.045000 360 360 10       0.00   20120316 1000000.00 0.044000
360 360 11       0.00   20120322 656800.00 0.045000 360 360 12       0.00  
20120314 598500.00 0.047000 360 360 13       0.00   20120319 900000.00 0.043000
360 360 14       0.00   20120413 820000.00 0.043500 360 360 15       200000.00  
20120413 873000.00 0.045500 360 360 16       0.00   20120319 1100000.00 0.043000
360 360 17       0.00   20120320 1296000.00 0.042500 360 360 18       0.00  
20120507 735000.00 0.045500 360 360 19       0.00   20120410 900250.00 0.045500
360 360 20       0.00   20120419 856000.00 0.044000 360 360 21       0.00  
20120329 840000.00 0.043000 360 360 22       120000.00   20120508 900000.00
0.043500 360 360 23       150000.00   20120430 710000.00 0.045500 360 360 24    
  0.00   20120417 720000.00 0.044000 360 360 25       0.00   20120514 956000.00
0.042000 360 360 26       0.00   20120406 960000.00 0.043000 360 360 27      
0.00   20120522 1100000.00 0.044000 360 360 28       0.00   20120625 1290000.00
0.043000 360 360 29       0.00   20120727 680000.00 0.044000 360 360 30      
100000.00   20120525 1139000.00 0.043000 360 360 31       0.00   20120411
1073600.00 0.044000 360 360 32       0.00   20120410 1120000.00 0.043500 360 360
33       0.00   20120529 1120000.00 0.044500 360 360 34       448000.00  
20120426 960000.00 0.040500 360 360 35       0.00   20120426 1364000.00 0.044000
360 360 36       100000.00   20120601 800000.00 0.046500 360 360 37       0.00  
20120419 821250.00 0.043000 360 360 38       0.00   20120622 1100000.00 0.044000
360 360 39       0.00   20120530 1075000.00 0.042500 360 360 40       0.00  
20120514 1196000.00 0.041500 360 360 41       0.00   20120426 680000.00 0.043000
360 360 42       100000.00   20120612 950000.00 0.043500 360 360 43       0.00  
20120503 1200000.00 0.043000 360 360 44       0.00   20120522 2115000.00
0.039500 360 360 45       0.00   20120618 810000.00 0.044000 360 360 46      
0.00   20120716 715000.00 0.041500 360 360 47       0.00   20120504 1680000.00
0.042500 360 360 48       0.00   20120628 710000.00 0.039500 360 360 49      
0.00   20120809 788000.00 0.042000 360 360 50       0.00   20120703 862400.00
0.040500 360 360 51       0.00   20120614 960000.00 0.042500 360 360 52      
78000.00   20120809 552000.00 0.045000 360 360 53       250000.00   20120712
865000.00 0.038500 240 240 54       0.00   20120705 1480000.00 0.042000 360 360
55       500000.00   20120802 987500.00 0.041500 360 360 56       0.00  
20120806 860000.00 0.041500 360 360 57       0.00   20120718 765000.00 0.041500
360 360 58       0.00   20120801 723000.00 0.041000 360 360 59       0.00  
20120709 808000.00 0.044000 360 360 60       0.00   20120821 960000.00 0.043000
360 360 61       0.00   20120809 1000000.00 0.041500 360 360 62       0.00  
20120706 1310000.00 0.040000 360 360 63       0.00   20120803 1600000.00
0.043000 360 360 64       0.00   20120713 1467000.00 0.041500 360 360 65      
0.00   20120718 710000.00 0.041500 360 360 66       0.00   20120720 1080000.00
0.040000 360 360 67       0.00   20120730 810000.00 0.041000 360 360 68      
0.00   20120807 962000.00 0.040000 360 360 69       0.00   20120822 920000.00
0.040500 360 360 70       0.00   20120821 467500.00 0.039000 240 240 71      
0.00   20120725 1180000.00 0.040500 360 360 72       0.00   20120712 1000000.00
0.040500 360 360 73       1000000.00   20120723 1000000.00 0.042000 360 360 74  
    0.00   20120718 936000.00 0.040500 360 360 75       0.00   20120829
1938750.00 0.041000 360 360 76       0.00   20120807 850000.00 0.038500 360 360
77       0.00   20120809 1250000.00 0.039500 360 360 78       0.00   20120808
1175000.00 0.039000 360 360 79       0.00   20120906 1443750.00 0.041000 360 360

 

  31 32 33 34 35 36 37 38 39 40   First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status 1 20120601 1 0 0   1241329.33 0.044500 6286.41 20120901 0 2 20120701 1 0
0   941115.25 0.043000 4676.54 20120901 0 3 20120501 1 0 0   1048994.66 0.045000
5350.60 20120901 0 4 20120801 1 0 0   922581.28 0.045500 4714.36 20120901 0 5
20120601 1 0 0   1427120.47 0.043000 7101.41 20120901 0 6 20120501 1 0 0  
794881.17 0.047000 4149.10 20120901 0 7 20120701 1 0 0   522382.55 0.044000
2628.99 20120901 0 8 20120601 1 0 0   765921.21 0.045000 3901.48 20120901 0 9
20120601 1 120 0   719977.50 0.045000 2699.92 20120901 0 10 20120601 1 0 0  
994606.66 0.044000 5007.61 20120901 0 11 20120501 1 0 0   652442.89 0.045000
3327.91 20120901 0 12 20120501 1 0 0   594670.50 0.047000 3104.05 20120901 0 13
20120501 1 0 0   893811.56 0.043000 4453.84 20120901 0 14 20120601 1 0 0  
815537.57 0.043500 4082.06 20120901 0 15 20120601 1 0 0   868417.17 0.045500
4449.34 20120901 0 16 20120501 1 0 0   1092436.36 0.043000 5443.59 20120901 0 17
20120501 1 0 0   1287008.79 0.042500 6375.54 20120901 0 18 20120701 1 120 0  
735000.00 0.045500 2786.88 20120901 0 19 20120601 1 0 0   895524.11 0.045500
4588.22 20120901 0 20 20120601 1 0 0   851383.27 0.044000 4286.51 20120901 0 21
20120601 1 0 0   835387.57 0.043000 4156.92 20120901 0 22 20120701 1 0 0  
896333.31 0.043500 4480.31 20120901 0 23 20120701 1 0 0   707209.92 0.045500
3618.59 20120901 0 24 20120601 1 0 0   716116.79 0.044000 3605.48 20120901 0 25
20120701 1 0 0   951999.00 0.042000 4675.00 20120901 0 26 20120601 1 0 0  
954728.67 0.043000 4750.77 20120901 0 27 20120701 1 0 0   1095558.61 0.044000
5508.37 20120901 0 28 20120901 1 0 0   1288238.65 0.043000 6383.84 20120901 0 29
20120901 1 0 0   679088.15 0.044000 3405.17 20120901 0 30 20120801 1 0 0  
1135884.08 0.043000 5636.59 20120901 0 31 20120601 1 120 0   1073600.00 0.044000
3936.53 20120901 0 32 20120601 1 0 0   1113904.96 0.043500 5575.49 20120901 0 33
20120801 1 0 0   1117017.82 0.044500 5641.65 20120901 0 34 20120701 1 0 0  
955873.37 0.040500 4610.90 20120901 0 35 20120701 1 0 0   1358492.72 0.044000
6830.38 20120901 0 36 20120801 1 120 0   800000.00 0.046500 3100.00 20120901 0
37 20120601 1 0 0   816740.51 0.043000 4064.13 20120901 0 38 20120801 1 0 0  
1098524.95 0.044000 5508.37 20120901 0 39 20120801 1 0 0   1072032.62 0.042500
5288.35 20120901 0 40 20120701 1 0 0   1190949.67 0.041500 5813.80 20120901 0 41
20120701 1 0 0   677204.62 0.043000 3365.13 20120901 0 42 20120801 1 0 0  
947424.40 0.043500 4729.21 20120901 0 43 20120701 1 0 0   1195066.99 0.043000
5938.46 20120901 0 44 20120701 1 0 0   2105745.82 0.039500 10036.46 20120901 0
45 20120801 1 0 0   807823.68 0.044000 4056.16 20120901 0 46 20120901 1 0 0  
713997.07 0.041500 3475.64 20120901 0 47 20120701 1 0 0   1673031.58 0.042500
8264.59 20120901 0 48 20120901 1 0 0   708967.86 0.039500 3369.21 20120901 0 49
20121001 1 120 0   788000.00 0.042000 2758.00 20120901 0 50 20120901 1 120 0  
862400.00 0.040500 2910.60 20120901 0 51 20120801 1 120 0   960000.00 0.042500
3400.00 20120901 0 52 20121001 1 0 0   552000.00 0.045000 2796.90 20120901 0 53
20120901 1 0 0   862601.59 0.038500 5173.61 20120901 0 54 20120901 1 120 0  
1477900.00 0.042000 5172.65 20120901 0 55 20121001 1 0 0   987500.00 0.041500
4800.27 20120901 0 56 20121001 1 0 0   860000.00 0.041500 4180.49 20120901 0 57
20120901 1 0 0   763926.93 0.041500 3718.69 20120901 0 58 20121001 1 0 0  
723000.00 0.041000 3493.52 20120901 0 59 20120901 1 0 0   806916.52 0.044000
4046.15 20120901 0 60 20121001 1 120 0   960000.00 0.043000 3440.00 20120901 0
61 20121001 1 0 0   1000000.00 0.041500 4861.03 20120901 0 62 20120901 1 120 0  
1310000.00 0.040000 4366.67 20120901 0 63 20121001 1 120 0   1600000.00 0.043000
5733.33 20120901 0 64 20120901 1 0 0   1464942.24 0.041500 7131.14 20120901 0 65
20120901 1 0 0   709004.08 0.041500 3451.33 20120901 0 66 20120901 1 0 0  
1078443.91 0.040000 5156.09 20120901 0 67 20121001 1 0 0   810000.00 0.041000
3913.91 20120901 0 68 20121001 1 0 0   962000.00 0.040000 4592.74 20120901 0 69
20121001 1 0 0   920000.00 0.040500 4418.78 20120901 0 70 20121001 1 0 0  
467500.00 0.039000 2808.38 20120901 0 71 20120901 1 0 0   1178314.93 0.040500
5667.57 20120901 0 72 20120901 1 0 0   998571.97 0.040500 4803.02 20120901 0 73
20120901 1 120 0   1000000.00 0.042000 3500.00 20120901 0 74 20120901 1 0 0  
934663.36 0.040500 4495.63 20120901 0 75 20121001 1 120 0   1938750.00 0.041000
6624.06 20120901 0 76 20121001 1 0 0   850000.00 0.038500 3984.87 20120901 0 77
20121001 1 0 0   1250000.00 0.039500 5931.72 20120901 0 78 20121001 1 0 0  
1175000.00 0.039000 5542.10 20120901 0 79 20121101 1 120 0   1443750.00 0.041000
4932.81 20120901 0

 

  41 42 43 44 45 46 47 48 49 50   Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) 1 0                   2 0                   3 0          
        4 0                   5 0                   6 0                   7 0  
                8 0                   9 0                   10 0                
  11 0                   12 0                   13 0                   14 0    
              15 0                   16 0                   17 0                
  18 0                   19 0                   20 0                   21 0    
              22 0                   23 0                   24 0                
  25 0                   26 0                   27 0                   28 0    
              29 0                   30 0                   31 0                
  32 0                   33 0                   34 0                   35 0    
              36 0                   37 0                   38 0                
  39 0                   40 0                   41 0                   42 0    
              43 0                   44 0                   45 0                
  46 0                   47 0                   48 0                   49 0    
              50 0                   51 0                   52 0                
  53 0                   54 0                   55 0                   56 0    
              57 0                   58 0                   59 0                
  60 0                   61 0                   62 0                   63 0    
              64 0                   65 0                   66 0                
  67 0                   68 0                   69 0                   70 0    
              71 0                   72 0                   73 0                
  74 0                   75 0                   76 0                   77 0    
              78 0                   79 0                  

 

  51 52 53 54 55 56 57 58 59 60   Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                    72                     73                     74            
        75                     76                     77                     78
                    79                    

 

  61 62 63 64 65 66 67 68 69 70   Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1             99 99 60   2             99 99 60   3             99 99
36   4             99 99 60   5             99 99 60   6             99 99 36  
7             99 99 60   8             99 99 60   9             99 99 60   10  
          99 99 60   11             99 99 60   12             99 99 60   13    
        99 99 60   14             99 99 60   15             99 99 36   16      
      99 99 36   17             99 99 60   18             99 99 60   19        
    99 99 60   20             99 99 60   21             99 99 60   22          
  99 99 60   23             99 99 60   24             99 99 60   25            
99 99 60   26             99 99 60   27             99 99 60   28             99
99 60   29             99 99 60   30             99 99 60   31             99 99
60   32             99 99 60   33             99 99 60   34             99 99 60
  35             99 99 60   36             99 99 60   37             99 99 60  
38             99 99 60   39             99 99 60   40             99 99 60   41
            99 99 60   42             99 99 60   43             99 99 60   44  
          99 99 60   45             99 99 60   46             99 99 60   47    
        99 99 60   48             99 99 60   49             99 99 60   50      
      99 99 60   51             99 99 60   52             99 99 60   53        
    99 99 60   54             99 99 60   55             99 99 60   56          
  99 99 60   57             99 99 60   58             99 99 60   59            
    0   60             99 99 60   61             99 99 60   62             99 99
60   63             99 99 60   64             99 99 60   65             99 99 60
  66             99 99 60   67             99 99 60   68             99 99 60  
69             99 99 60   70             99 99 60   71             99 99 60   72
            99 99 60   73             99 99 60   74             99 99 60   75  
          99 99 60   76             99 99 60   77             99 99 60   78    
        99 99 60   79             99 99 60  

 

  71 72 73 74 75 76 77 78 79 80   Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date 1   3   0   4   0 1 9/25/2012 2   1   0   0.5   0 1   3   2   0   10   8 1
9/25/2012 4 311 1   1   22 20 9 1   5   2   0   8 9 8 1 9/25/2012 6   2   1   14
1 1 1 9/25/2012 7   1   1   10 5 14 1 9/25/2012 8   3   0   1 4 19 1 9/25/2012 9
  1   0   1   0 1 9/25/2012 10   3   0   2   0 1 9/25/2012 11   1   0   2 0 0 1
9/25/2012 12   8   1   25   0 1 9/25/2012 13   1   0   0 1 0 1 9/25/2012 14   2
  0   9 4 1 1 9/25/2012 15   1   0   7 1 11 1 9/25/2012 16   2   0   9   0 1
9/25/2012 17   2   1   9 10 0 1 9/25/2012 18   1   0   1.5 16 11 1   19   4   1
  18 4 16 1 9/25/2012 20   1   1   55 50 10 1 9/25/2012 21   2   0   11 4 0 1
9/25/2012 22   2   0   7 0.75 3 1   23   3   1   7 2 3 1 9/25/2012 24   1   0  
5 5 5 1 9/25/2012 25   1   0   0.25 5 0 1   26   2   0   7 9 0 1 9/25/2012 27  
3   1   6   0.6 1   28   3   0   6 20 12 1   29   2   0   3   0 1   30   2   1  
12 11 2 1   31   2   0   6 2 0 1 9/25/2012 32   2   0   1 0 0 1 9/25/2012 33   1
  0   11   5 1   34   1   0   16   0 1 9/25/2012 35   1   0   1 8 0 1 9/25/2012
36   1   0   2 2 2 1   37   2   0   18 0 0 1 9/25/2012 38   1   1   30 30 4 1  
39   3   1   5 13 1 1   40   1   0   3   0 1   41   1   1   4 2 0 1 9/25/2012 42
  2   0   3.5 12 1 1   43   1   0   0   0 1   44   3   1   0.75 5 0 1   45   7  
1   5.5 5.5 0 1   46   2   0   2   1 1   47   1   0   0.5 7 0 1   48   1   0   4
7 3 1   49   1   1   5 5 0 1   50   2   0   10   0 1   51   1   1   2.75 1 0 1  
52   4   0   5 12 0 1   53   1   1   9 5 20 1   54   2   0   3   0 1   55   4  
1   15 4 14 1   56   1   1   32   0 1   57   1   0   14   4 1   58   1   1   8 8
1 1   59   1   1   6 6 0 1   60   1   0   10   14 1   61   2   1   31 17 10 1  
62   1   0   2   0 1   63   2   0   20   5 1   64   2   0   21   0 1   65   1  
0   9 0.5 6 1   66   2   1   15   0 1   67   1   0   0 19 19 1   68   1   0   16
7 7 1   69   2   0   1 5 0 1   70   3   0   3 4 0 1   71   1   0   6   0 1   72
  1   1   2.75 1 0 1   73   2   0   12.75   0 1   74   1   0   4 3 0 1   75   1
  0   12   0 1   76   2   0   0.25   0 1   77   1   1   5   0 1   78   1   0   6
  0 1   79   2   0   4   0 1  

 

  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1             805 789     2             791       3             766 809  
  4             797       5             788 768     6             724 739     7
            801 791     8             722 713     9             790 790     10  
          787 729     11             782 796     12             783 747     13  
          791 797     14             789 802     15             744 733     16  
          791 804     17             795 796     18             822       19    
        773 777     20             791 805     21             769 748     22    
        790       23             702 706     24             749 814     25      
      762       26             771 747     27             773       28          
  737       29             782       30             795       31             762
777     32             793 775     33             743       34             711
723     35             791 767     36             799       37             724
721     38             784       39             762       40             704    
  41             803 724     42             732       43             805      
44             756       45             742       46             772       47  
          788       48             794       49             775       50        
    745       51             810       52             784       53            
783       54             780       55             782       56             760  
    57             774       58             803       59             773      
60             797       61             795       62             758       63  
          777       64             747       65             781       66        
    729       67             749       68             792       69            
783       70             813       71             800       72             797  
    73             722       74             773       75             746      
76             807       77             783       78             793       79  
          800      

 

  91 92 93 94 95 96 97 98 99 100   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy 1                 000000000000   2          
      000000000000   3                 000000000000   4                
000000000000   5                 000000000000   6                 000000000000  
7                 000000000000   8                 000000000000   9            
    000000000000   10                 000000000000   11                
000000000000   12                 000000000000   13                 000000000000
  14                 000000000000   15                 000000000000   16        
        000000000000   17                 000000000000   18                
000000000000   19                 000000000000   20                 000000000000
  21                 000000000000   22                 000000000000   23        
        000000000000   24                 000000000000   25                
000000000000   26                 000000000000   27                 000000000000
  28                 000000000000   29                 000000000000   30        
        000000000000   31                 000000000000   32                
000000000000   33                 000000000000   34                 000000000000
  35                 000000000000   36                 000000000000   37        
        000000000000   38                 000000000000   39                
000000000000   40                 000000000000   41                 000000000000
  42                 000000000000   43                 000000000000   44        
        000000000000   45                 000000000000   46                
000000000000   47                 000000000000   48                 000000000000
  49                 000000000000   50                 000000000000   51        
        000000000000   52                 000000000000   53                
000000000000   54                 000000000000   55                 000000000000
  56                 000000000000   57                 000000000000   58        
        000000000000   59                 000000000000   60                
000000000000   61                 000000000000   62                 000000000000
  63                 000000000000   64                 000000000000   65        
        000000000000   66                 000000000000   67                
000000000000   68                 000000000000   69                 000000000000
  70                 000000000000   71                 000000000000   72        
        000000000000   73                 000000000000   74                
000000000000   75                 000000000000   76                 000000000000
  77                 000000000000   78                 000000000000   79        
        000000000000  

 

  101 102 103 104 105 106 107 108 109 110   Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification 1   0.00 0.00 44009.00 0.00 0.00 44009.00 0 5   2   0.00  
14583.34   0.00 14583.34 0 5   3   0.00 0.00 46936.43 2745.00 0.00 49681.43 0 5
  4   0.00 0.00 48870.00 3500.00 0.00 52370.00 0 4   5   2987.00 16667.00
1761.00 0.00 19654.00 21415.00 0 5   6   0.00 0.00 26441.67 2100.00 0.00
28541.67 0 4   7   2117.00 0.00 0.00 6680.00 2117.00 8797.00 0 4   8   11007.96
11026.50 -1367.67 0.00 22034.46 20666.79 0 5   9   19387.50 0.00 0.00 0.00
19387.50 19387.50 0 5   10   0.00 22046.75 -2001.25 15373.75 22046.75 35419.25 0
5   11   11666.67 10000.00 0.00 0.00 21666.67 21666.67 0 5   12   0.00  
23951.00   0.00 23951.00 0 4   13   0.00 0.00 9166.67 7083.34 0.00 16250.01 0 5
  14   0.00 0.00 25293.34 8000.00 0.00 33293.34 0 5   15   38263.00 0.00 0.00
0.00 38263.00 38263.00 0 5   16   0.00 0.00 28021.25 0.00 0.00 28021.25 0 5   17
  0.00 0.00 18815.67 10036.00 0.00 28851.67 0 4   18   7944.00 3714.53 0.00 0.00
11658.53 11658.53 0 5   19   0.00 0.00 35108.25 0.00 0.00 35108.25 0 4   20  
0.00 0.00 13854.54 2373.58 0.00 16228.12 0 4   21   13693.78 11670.47 0.00 0.00
25364.25 25364.25 0 5   22   0.00 0.00 12051.39 11956.87 0.00 24008.26 0 5   23
  12967.00 0.00 3955.34 0.00 12967.00 16922.34 0 4   24   0.00 0.00 19122.00
23408.00 0.00 42530.00 0 5   25   9583.34 9583.34 0.00 0.00 19166.68 19166.68 0
5   26   21412.30 10789.00 0.00 0.00 32201.30 32201.30 0 5   27   0.00  
83333.00   0.00 83333.00 0 4   28   0.00 0.00 29375.00 3197.00 0.00 32572.00 0 5
  29   0.00 0.00 37500.00 0.00 0.00 37500.00 0 5   30   0.00 0.00 0.00 41517.17
0.00 41517.17 0 4   31   25000.00 15000.00 0.00 0.00 40000.00 40000.00 0 5   32
  20000.00 12083.34 0.00 0.00 32083.34 32083.34 0 5   33   25000.00   0.00  
25000.00 25000.00 0 5   34   62031.26   1135.25   62031.26 63166.51 0 5   35  
0.00 0.00 13750.00 11398.14 0.00 25148.14 0 5   36   0.00 0.00 41872.00 5724.00
0.00 47596.00 0 5   37   13333.33 0.00 2315.75 0.00 13333.33 15649.08 0 5   38  
0.00 0.00 19750.00 7466.00 0.00 27216.00 0 4   39   0.00 0.00 11926.00 8650.00
0.00 20576.00 0 4   40   10000.00   12980.11   10000.00 22980.11 0 5   41   0.00
0.00 15600.00 9583.34 0.00 25183.34 0 4   42   10851.62 11844.99 15091.24 0.00
22696.61 37787.85 0 5   43   0.00   17682.45   0.00 17682.45 0 5   44   0.00
0.00 29279.50 12987.59 0.00 42267.09 0 4   45   0.00 0.00 87876.00 0.00 0.00
87876.00 0 4   46   12714.00 0.00 0.00 0.00 12714.00 12714.00 0 5   47   0.00
0.00 10000.00 20000.00 0.00 30000.00 0 5   48   14166.00 7225.00 418.00 2900.00
21391.00 24709.00 0 5   49   0.00 0.00 5000.00 16666.00 0.00 21666.00 0 4   50  
0.00 0.00 12083.00 0.00 0.00 26666.00 0 5   51   20098.42 8334.52 0.00 0.00
28432.94 28432.94 0 4   52   0.00 0.00 26663.67 0.00 0.00 26663.67 0 5   53  
0.00 0.00 23813.00 1851.00 0.00 25664.00 0 4   54   0.00 0.00 38050.00 0.00 0.00
38050.00 0 5   55   28933.92 1236.13 0.00 0.00 30170.05 30170.05 0 4   56   0.00
  68559.00   0.00 68559.00 0 4   57   14824.00 0.00 4310.00 0.00 14824.00
19134.00 0 5   58   0.00 6357.50 8935.00 0.00 6357.50 15292.50 0 4   59  
20000.00 5000.00 0.00 0.00 25000.00 25000.00 0 4   60   0.00 0.00 27708.00 0.00
0.00 27708.00 0 5   61   27313.00 0.00 25030.53 0.00 27313.00 52343.53 0 4   62
  19195.46 0.00 981.54 0.00 19195.46 20177.00 0 5   63   20776.00 0.00 23912.36
0.00 20776.00 44688.36 0 5   64   26250.00 0.00 43600.00 0.00 26250.00 69850.00
0 5   65   10416.00 3055.00 0.00 0.00 13471.00 13471.00 0 5   66   0.00 0.00
66500.00 0.00 0.00 66500.00 0 4   67   0.00 38175.82 0.00 9071.00 38175.82
47246.82 0 5   68   14610.27 10370.69 0.00 0.00 24980.96 24980.96 0 5   69  
0.00 0.00 13333.34 9999.99 0.00 23333.33 0 5   70   0.00 0.00 6484.00 15416.00
0.00 21900.00 0 5   71   19460.00 0.00 0.00 0.00 19460.00 19460.00 0 5   72  
13306.38 10333.34 0.00 0.00 23639.72 23639.72 0 4   73   0.00 0.00 131951.83
0.00 0.00 131951.83 0 5   74   0.00 0.00 35102.33 0.00 0.00 35102.33 0 5   75  
0.00 0.00 52919.00 0.00 0.00 52919.00 0 5   76   0.00   18333.34   0.00 18333.34
0 5   77   0.00 0.00 23237.00 0.00 0.00 23237.00 0 4   78   0.00 0.00 24000.00
0.00 0.00 24000.00 0 5   79   43209.33   0.00   43209.33 43209.33 0 5  

 

  111 112 113 114 115 116 117 118 119 120   Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1 2   4   4100125.00 8130.09 0.1847     0 2 2   4   458854.00 6848.34
0.4696     0 3 2   4   338079.94 8879.21 0.1787       4 2   4   1466252.65
8436.81 0.1611       5 2   4   390247.30 9493.27 0.4433       6 2   4  
698354.70 5959.50 0.2088       7 2   4   1155150.00 4399.38 0.5001       8 2   4
  629930.29 5934.45 0.2871       9 2   4   360330.49 8507.95 0.4388     100 10 2
  4   765244.79 15030.62 0.4244     100 11 2   4   589623.44 3430.70 0.1583    
100 12 2   4   186472.68 6852.43 0.2861     0 13 2   4   227812.58 5933.46
0.3651     0 14 2   4   861662.00 10252.35 0.3079       15 2   4   1602570.98
8773.71 0.2293       16 2   4   701183.70 7638.59 0.2726     0 17 2   4  
549830.00 7510.67 0.2603     0 18 2   4   206580.53 3926.59 0.3368       19 2  
4   1214216.00 12939.43 0.3686       20 2   4   5731108.00 6579.37 0.4054      
21 2   4   220218.02 5836.34 0.2301     100 22 2   4   322170.00 7826.69 0.3260
      23 2   4   131881.29 7608.28 0.4496       24 2   4   501562.00 17112.63
0.4024       25 2   4   69847.36 6365.25 0.3321     100 26 2   4   826852.24
7494.79 0.2327     100 27 2   4   1368424.05 11983.29 0.1438       28 2   4  
971568.47 15538.93 0.4771       29 2   4   451524.42 13850.14 0.3693       30 2
  4   1507588.70 11363.42 0.2737       31 2   4   1249500.77 10052.44 0.2513    
100 32 2   4   109537.56 12214.13 0.3807     100 33 2   4   233607.93 7781.48
0.3113       34 2   4   536941.53 24022.22 0.3803     100 35 2   4   282122.57
9191.65 0.3655     0 36 2   4   634511.17 6696.76 0.1407       37 2   4  
280259.44 6799.53 0.4345     100 38 2   4   3111551.22 9759.66 0.3586       39 2
  4   109192.00 9135.74 0.4440       40 2   4   448036.34 8564.69 0.3727     100
41 2   4   576045.96 5603.54 0.2225     0 42 2   4   227329.45 9254.24 0.2449  
    43 2   4   3986172.00 7923.51 0.4481     0 44 2   4   1780701.99 13893.19
0.3287     0 45 2   4   8157849.82 24447.10 0.2782       46 2   4   307702.80
5081.16 0.3997       47 2   4   468550.68 11067.00 0.3689     0 48 2   4  
625050.31 6374.21 0.2580       49 2   4   283037.35 6146.12 0.2837     0 50 2  
4   616188.53 9060.15 0.3398     0 51 2   4   211781.56 7853.12 0.2762     100
52 2   4   558909.86 11549.96 0.4332       53 2   4   224304.00 8485.42 0.3306  
    54 2   4   48419.62 9633.92 0.2532     0 55 2   4   119416.25 12530.13
0.4153       56 2   4   188569.41 8604.36 0.1255       57 2   4   287621.00
5104.55 0.2668       58 2   4   499528.76 6106.40 0.3993       59 2   4  
316970.70 7127.90 0.2851     100 60 2   4   249389.07 4645.05 0.1676       61 2
  4   3921105.28 8110.37 0.1549       62 2   4   908088.44 6802.05 0.3371    
100 63 2   4   149136.01 11981.66 0.2681       64 2   4   1916280.53 17651.44
0.2527     100 65 2   4   874547.60 5042.72 0.3743       66 2   4   483850.71
22256.82 0.3347     0 67 2   4   975320.57 6597.07 0.1396       68 2   4  
677781.55 7040.96 0.2819       69 2   4   299391.70 9755.78 0.4181     0 70 2  
4   306390.88 7891.73 0.3604       71 2   4   44680.91 7605.14 0.3908     100 72
2   4   741620.50 6428.42 0.2719     100 73 2   4   1189480.00 14969.14 0.1134  
  0 74 2   4   374101.00 7920.07 0.2256     0 75 2   4   660076.51 9917.23
0.1874     0 76 2   4   792750.00 5497.44 0.2999     0 77 2   4   2565771.00
7776.15 0.3346     0 78 2   4   142048.80 7496.69 0.3124     0 79 2   4  
258137.00 9650.59 0.2233     100

 

  121 122 123 124 125 126 127 128 129 130   City State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name 1 SAN FRANCISCO CA 94114 14 1 1560000.00 1605000.00 3 20120319
  2 SAN FRANCISCO CA 94110 1 1 1350000.00 1350000.00 3 20120423   3 San
Francisco CA 94109 2 1   1800000.00 3 20120202   4 Hillsborough CA 94010 1 1  
2500000.00 3 20120201   5 SAN FRANCISCO CA 94114 1 1   2200000.00 3 20120131   6
SAN FRANCISCO CA 94114 1 1   1725000.00 3 20120224   7 SAN FRANCISCO CA 94109 2
1   1850000.00 3 20120416   8 SAN CARLOS CA 94070 1 1   1050000.00 3 20120306  
9 MILL VALLEY CA 94941 1 1 1750000.00 1750000.00 3 20120326   10 ALAMO CA 94507
1 1 1500000.00 1530000.00 3 20120224   11 SAN FRANCISCO CA 94122 1 1 821000.00
821000.00 3 20120223   12 SAN FRANCISCO CA 94110 13 3 855000.00 855000.00 3
20120228   13 SAN FRANCISCO CA 94121 1 1 1125000.00 1125000.00 3 20120305   14
Mill Valley CA 94941 1 1   1325000.00 3 20120328   15 BELVEDERE CA 94920 1 1  
2850000.00 3 20120328   16 Lafayette CA 94549 1 1 1475000.00 1475000.00 3
20120308   17 SAN FRANCISCO CA 94123 13 1 1620000.00 1620000.00 3 20120307   18
SAN FRANCISCO CA 94131 1 1   1950000.00 3 20120424   19 SAN FRANCISCO CA 94122 1
3   1550000.00 3 20120323   20 MILL VALLEY CA 94941 3 1   1160000.00 3 20120402
  21 SAN FRANCISCO CA 94122 1 1 1050000.00 1050000.00 3 20120314   22 SAN
FRANCISCO CA 94115 3 1   1430000.00 3 20120413   23 SAN FRANCISCO CA 94114 1 1  
1850000.00 3 20120410   24 MENLO PARK CA 94025 1 1   1100000.00 3 20120402   25
TIBURON CA 94920 1 1 1195000.00 1195000.00 3 20120326   26 SAN FRANCSICO CA
94109 3 1 1200000.00 1210000.00 3 20120323   27 SAN MATEO CA 94402 1 1  
1700000.00 3 20120404   28 SAN FRANCISCO CA 94118 1 1   2000000.00 3 20120427  
29 GROTON CT 06340 1 2   980000.00 3 20120414   30 Orinda CA 94563 1 1  
1700000.00 3 20120413   31 SAN FRANCISCO CA 94115 3 1 1342000.00 1350000.00 3
20120403   32 PIEDMONT CA 94611 1 1 1400000.00 1400000.00 3 20120402   33 SAN
FRANCISCO CA 94116 1 1   1400000.00 3 20120416   34 SAN FRANCISCO CA 94127 1 1
1760000.00 1765000.00 3 20120413   35 MENLO PARK CA 94025 1 1 1705000.00
1705000.00 3 20120411   36 Alamo CA 94507 1 1   1800000.00 3 20120518   37 SAN
FRANCISCO CA 94109 3 1 1095000.00 1095000.00 3 20120410   38 San Francisco CA
94123 3 1   3500000.00 3 20120521   39 Alamo CA 94507 1 1   1600000.00 3
20120515   40 GREENBRAE CA 94904 1 1 1495000.00 1495000.00 3 20120420   41 SAN
FRANCISCO CA 94108 4 1 850000.00 850000.00 3 20120416   42 PIEDMONT CA 94611 1 1
  1950000.00 3 20120518   43 TIBURON CA 94920 1 1 1700000.00 1700000.00 3
20120423   44 HILLSBOROUGH CA 94010 1 1 2820000.00 2850000.00 3 20120427   45
BOSTON MA 02135 14 3   1300000.00 3 20120501   46 BURLINGAME CA 94010 1 1  
1100000.00 3 20120523   47 MENLO PARK CA 94025 1 1 2100000.00 2100000.00 3
20120424   48 SAN MARTIN CA 95046 1 1   1000000.00 3 20120524   49 New York NY
10024 2 1 985000.00 985000.00 3 20120522   50 ALAMO CA 94507 1 1 1078000.00
1078000.00 3 20120526   51 SAN FRANCISCO CA 94118 1 1 1217531.00 1200000.00 3
20120605   52 CAMBRIDGE MA 02138 13 3   1050000.00 3 20120625   53 LOS ANGELES
CA 90004 1 1   2200000.00 3 20120613   54 DANVILLE CA 94526 7 1 1850000.00
1850000.00 3 20120611   55 NAPA CA 94558 1 1   2400000.00 3 20120622   56 LOS
ANGELES ENCINO AREA CA 91316 1 1   2000000.00 3 20120705   57 LAFAYETTE CA 94549
1 1   1200000.00 3 20120625   58 MANHATTAN BEACH CA 90266 1 1   2100000.00 3
20120702   59 SAN RAFAEL CA 94903 1 1 1010000.00 1010000.00 3 20120628   60
Pacific Grove CA 93950 1 1   1200000.00 3 20120703   61 SANTA BARBARA CA 93103 1
1   3300000.00 3 20120711   62 DANVILLE CA 94506 6 1 1695000.00 1695000.00 3
20120626   63 WELLESLEY MA 02481 1 1   2575000.00 3 20120710   64 PALO ALTO CA
94301 13 3 2445000.00 2445000.00 3 20120626   65 MILL VALLEY CA 94941 1 1  
1250000.00 3 20120706   66 BOSTON MA 02109 4 1 1800000.00 1825000.00 3 20120710
  67 HALF MOON BAY CA 94019 1 1   1150000.00 3 20120716   68 MILL VALLEY CA
94941 1 1   1350000.00 3 20120706   69 HINGHAM MA 02043 1 1 1150000.00
1150000.00 3 20120711   70 MONTAUK NY 11954 1 2   825000.00 3 20120726   71 LOS
ANGELES CA 90046 1 1 1475000.00 1475000.00 3 20120710   72 SAN FRANCISCO CA
94131 1 1 1580000.00 1580000.00 3 20120705   73 PORTOLA VALLEY CA 94028 1 1
2895000.00 2895000.00 3 20120712   74 NEWPORT BEACH CA 92657 7 1 1170000.00
1170000.00 3 20120711   75 DARIEN CT 06820 1 1 2585000.00 2585000.00 3 20120808
  76 SAN FRANCISCO CA 94131 1 1 1250000.00 1250000.00 3 20120727   77 SAN
FRANCISCO CA 94118 1 1 2200000.00 2200000.00 3 20120727   78 SARATOGA CA 95070 1
1 1650000.00 1650000.00 3 20120801   79 DARIEN CT 06820 1 1 1925000.00
1925000.00 3 20120814  

 

  131 132 133 134 135 136 137 138 139 140   Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name 1             0.8000 0.8000 0 0 2             0.7000 0.7000 0 0 3  
          0.5866 0.5866 0 0 4             0.5700 0.3700 0 0 5             0.6977
0.6522 0 0 6             0.4637 0.4637 0 0 7             0.2837 0.2837 0 0 8    
        0.7500 0.7333 0 0 9             0.6285 0.5142 0 0 10             0.6666
0.6666 0 0 11             0.8000 0.8000 0 0 12             0.7000 0.7000 0 0 13
            0.8000 0.8000 0 0 14             0.6188 0.6188 0 0 15            
0.3764 0.3063 0 0 16             0.7457 0.7457 0 0 17             0.8000 0.8000
0 0 18             0.3769 0.3769 0 0 19             0.5808 0.5808 0 0 20        
    0.7379 0.7379 0 0 21             0.8000 0.8000 0 0 22             0.7132
0.6293 0 0 23             0.4648 0.3837 0 0 24             0.6545 0.6545 0 0 25
            0.8000 0.8000 0 0 26             0.8000 0.8000 0 0 27            
0.6470 0.6470 0 0 28             0.6450 0.6450 0 0 29             0.6938 0.6938
0 0 30             0.7288 0.6700 0 0 31             0.8000 0.8000 0 0 32        
    0.8000 0.8000 0 0 33             0.8000 0.8000 0 0 34             0.8000
0.5454 0 0 35             0.8000 0.8000 0 0 36             0.5000 0.4444 0 0 37
            0.7500 0.7500 0 0 38             0.3142 0.3142 0 0 39            
0.6718 0.6718 0 0 40             0.8000 0.8000 0 0 41             0.8000 0.8000
0 0 42             0.5384 0.4871 0 0 43             0.7058 0.7058 0 0 44        
    0.7500 0.7500 0 0 45             0.6230 0.6230 0 0 46             0.6500
0.6500 0 0 47             0.8000 0.8000 0 0 48             0.7100 0.7100 0 0 49
            0.8000 0.8000 0 0 50             0.8000 0.8000 0 0 51            
0.8000 0.8000 0 0 52             0.6000 0.5257 0 0 53             0.5068 0.3931
0 0 54             0.8000 0.8000 0 0 55             0.6197 0.4114 0 0 56        
    0.4300 0.4300 0 0 57             0.6375 0.6375 0 0 58             0.3442
0.3442 0 0 59             0.8000 0.8000 0 0 60             0.8000 0.8000 0 0 61
            0.3030 0.3030 0 0 62             0.7728 0.7728 0 0 63            
0.6213 0.6213 0 0 64             0.6000 0.6000 0 0 65             0.5680 0.5680
0 0 66             0.6000 0.6000 0 0 67             0.7043 0.7043 0 0 68        
    0.7125 0.7125 0 0 69             0.8000 0.8000 0 0 70             0.5666
0.5666 0 0 71             0.8000 0.8000 0 0 72             0.6329 0.6329 0 0 73
            0.6908 0.3454 0 0 74             0.8000 0.8000 0 0 75            
0.7500 0.7500 0 0 76             0.6800 0.6800 0 0 77             0.5681 0.5681
0 0 78             0.7121 0.7121 0 0 79             0.7500 0.7500 0 0

 

  141 142 143 144 145 146 147 148 149 150   Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount 1 0                   2 0                   3 0                   4 0    
              5 0                   6 0                   7 0                  
8 0                   9 0                   10 0                   11 0        
          12 0                   13 0                   14 0                  
15 0                   16 0                   17 0                   18 0      
            19 0                   20 0                   21 0                  
22 0                   23 0                   24 0                   25 0      
            26 0                   27 0                   28 0                  
29 0                   30 0                   31 0                   32 0      
            33 0                   34 0                   35 0                  
36 0                   37 0                   38 0                   39 0      
            40 0                   41 0                   42 0                  
43 0                   44 0                   45 0                   46 0      
            47 0                   48 0                   49 0                  
50 0                   51 0                   52 0                   53 0      
            54 0                   55 0                   56 0                  
57 0                   58 0                   59 0                   60 0      
            61 0                   62 0                   63 0                  
64 0                   65 0                   66 0                   67 0      
            68 0                   69 0                   70 0                  
71 0                   72 0                   73 0                   74 0      
            75 0                   76 0                   77 0                  
78 0                   79 0                  

 

  151 152 153 154 155 156 157 158 159 160   Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing 1                     2              
      3                     4                     5                     6      
              7                     8                     9                    
10                     11                     12                     13        
            14                     15                     16                    
17                     18                     19                     20        
            21                     22                     23                    
24                     25                     26                     27        
            28                     29                     30                    
31                     32                     33                     34        
            35                     36                     37                    
38                     39                     40                     41        
            42                     43                     44                    
45                     46                     47                     48        
            49                     50                     51                    
52                     53                     54                     55        
            56                     57                     58                    
59                     60                     61                     62        
            63                     64                     65                    
66                     67                     68                     69        
            70                     71                     72                    
73                     74                     75                     76        
            77                     78                     79                    

 

  161 162 163 164 165 166 167   Brrw - Yrs at in Industry CoBrrw - Yrs at in
Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income
(Salary) Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income
(Commission) 1 25   0.00 20420501 0.00 0.00 0.00 2 0.5   0.00 20420601 0.00 0.00
0.00 3 44   0.00 20420401 0.00 0.00 0.00 4 22 20 0.00 20420701 0.00 0.00 0.00 5
8 11 100000.00 20420501 2987.00 0.00 0.00 6 18 11 0.00 20420401 0.00 0.00 0.00 7
10 5 0.00 20420601 2117.00 0.00 0.00 8 40 12 17500.00 20420501 11007.96 0.00
0.00 9 13   200000.00 20420501 19387.50 0.00 0.00 10 15   0.00 20420501 0.00
0.00 0.00 11 7 6 0.00 20420401 11666.67 0.00 0.00 12 33   0.00 20420401 0.00
0.00 0.00 13 15 15 0.00 20420401 0.00 0.00 0.00 14 12 5 0.00 20420501 0.00 0.00
0.00 15 31 1 200000.00 20420501 38263.00 0.00 0.00 16 9   0.00 20420401 0.00
0.00 0.00 17 9 15 0.00 20420401 0.00 0.00 0.00 18 27 18 0.00 20420601 7944.00
0.00 0.00 19 30 10 0.00 20420501 0.00 0.00 0.00 20 55 50 0.00 20420501 0.00 0.00
0.00 21 13 10 0.00 20420501 13693.78 0.00 0.00 22 13 12 0.00 20420601 0.00 0.00
0.00 23 21 17 150000.00 20420601 12967.00 0.00 0.00 24 9 9 0.00 20420501 0.00
0.00 0.00 25 10 9 0.00 20420601 9583.34 0.00 0.00 26 7 9 0.00 20420501 21412.30
0.00 0.00 27 12   0.00 20420601 0.00 0.00 0.00 28 15 20 0.00 20420801 0.00 0.00
0.00 29 20   0.00 20420801 0.00 0.00 0.00 30 22 20 0.00 20420701 0.00 0.00 0.00
31 6 9 0.00 20420501 25000.00 0.00 0.00 32 5 5 0.00 20420501 20000.00 0.00 0.00
33 15   0.00 20420701 25000.00 0.00 0.00 34 51   447582.50 20420601 62031.26
0.00 0.00 35 12 14 0.00 20420601 0.00 0.00 0.00 36 11 10 100000.00 20420701 0.00
0.00 0.00 37 18 0 0.00 20420501 13333.33 0.00 2315.75 38 30 30 0.00 20420701
0.00 0.00 0.00 39 13 16 0.00 20420701 0.00 0.00 0.00 40 21   0.00 20420601
10000.00 12980.11 0.00 41 14 12 0.00 20420601 0.00 0.00 0.00 42 11 13 100000.00
20420701 10851.62 0.00 15091.24 43 0   0.00 20420601 0.00 0.00 0.00 44 10 5 0.00
20420601 0.00 0.00 0.00 45 6 6 0.00 20420701 0.00 0.00 0.00 46 8   0.00 20420801
12714.00 0.00 0.00 47 10 17 0.00 20420601 0.00 0.00 0.00 48 18 13 0.00 20420801
14166.00 118.00 0.00 49 8 11 0.00 20420901 0.00 0.00 0.00 50 10   0.00 20420801
0.00 0.00 0.00 51 12 12 0.00 20420701 20098.42 0.00 0.00 52 15 15 78000.00
20420901 0.00 0.00 0.00 53 30 30 150000.00 20320801 0.00 0.00 0.00 54 6   0.00
20420801 0.00 0.00 0.00 55 21 4 500000.00 20420901 28933.92 0.00 0.00 56 32  
0.00 20420901 0.00 0.00 0.00 57 25   0.00 20420801 14824.00 4310.00 0.00 58 10 8
0.00 20420901 0.00 0.00 0.00 59 16 16 0.00 20420801 20000.00 0.00 0.00 60 22  
0.00 20420901 0.00 0.00 0.00 61 55 22 0.00 20420901 27313.00 0.00 0.00 62 17  
0.00 20420801 19195.46 0.00 0.00 63 23   0.00 20420901 20776.00 23912.36 0.00 64
21   0.00 20420801 26250.00 43600.00 0.00 65 9 0.5 0.00 20420801 10416.00 0.00
0.00 66 15   0.00 20420801 0.00 0.00 0.00 67 21 19 0.00 20420901 0.00 0.00 0.00
68 16 17 0.00 20420901 14610.27 0.00 0.00 69 20 15 0.00 20420901 0.00 0.00 0.00
70 14 14 0.00 20320901 0.00 0.00 0.00 71 14   0.00 20420801 19460.00 0.00 0.00
72 28 11 0.00 20420801 13306.38 0.00 0.00 73 13   1000000.00 20420801 0.00 0.00
0.00 74 10 3 0.00 20420801 0.00 0.00 0.00 75 12   0.00 20420901 0.00 0.00 0.00
76 4   0.00 20420901 0.00 0.00 0.00 77 5   0.00 20420901 0.00 0.00 0.00 78 22  
0.00 20420901 0.00 0.00 0.00 79 12   0.00 20421001 43209.33 0.00 0.00

 

  168 169 170 171 172 173   Co-Borrower Wage Income (Salary) Co-Borrower Wage
Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0.00 0.00 0.00 Full Two Years Two
Months 2       Full Two Years Two Months 3 0.00 0.00 0.00 Full Two Years Two
Months 4 0.00 0.00 0.00 Full Two Years Two Months 5 16667.00 0.00 0.00 Full Two
Years Two Months 6 0.00 0.00 0.00 Full Two Years Two Months 7 0.00 0.00 0.00
Full Two Years Two Months 8 11026.50 0.00 0.00 Full Two Years Two Months 9 0.00
0.00 0.00 Full Two Years Two Months 10 22046.75 0.00 15373.75 Full Two Years Two
Months 11 10000.00 0.00 0.00 Full Two Years Two Months 12       Full Two Years
Two Months 13 0.00 0.00 0.00 Full Two Years Two Months 14 0.00 0.00 0.00 Full
Two Years Two Months 15 0.00 0.00 0.00 Full Two Years Two Months 16 0.00 0.00
0.00 Full Two Years Two Months 17 0.00 0.00 0.00 Full Two Years Two Months 18
3714.53 0.00 0.00 Full Two Years Two Months 19 0.00 0.00 0.00 Full Two Years Two
Months 20 0.00 0.00 0.00 Full Two Years Two Months 21 11670.47 0.00 0.00 Full
Two Years Two Months 22 0.00 0.00 0.00 Full Two Years Two Months 23 0.00 0.00
0.00 Full Two Years Two Months 24 0.00 0.00 0.00 Full Two Years Two Months 25
9583.34 0.00 0.00 Full Two Years Two Months 26 10789.00 0.00 0.00 Full Two Years
Two Months 27       Full Two Years Two Months 28 0.00 0.00 0.00 Full Two Years
Two Months 29 0.00 0.00 0.00 Full Two Years Two Months 30 0.00 0.00 0.00 Full
Two Years Two Months 31 15000.00 0.00 0.00 Full Two Years Two Months 32 12083.34
0.00 0.00 Full Two Years Two Months 33 0.00 0.00 0.00 Full Two Years Two Months
34       Full Two Years Two Months 35 0.00 0.00 0.00 Full Two Years Two Months
36 0.00 0.00 0.00 Full Two Years Two Months 37 0.00 0.00 0.00 Full Two Years Two
Months 38 0.00 0.00 0.00 Full Two Years Two Months 39 0.00 0.00 0.00 Full Two
Years Two Months 40       Full Two Years Two Months 41 0.00 0.00 0.00 Full Two
Years Two Months 42 11844.99 0.00 0.00 Full Two Years Two Months 43       Full
Two Years Two Months 44 0.00 0.00 0.00 Full Two Years Two Months 45 0.00 0.00
0.00 Full Two Years Two Months 46 0.00 0.00 0.00 Full Two Years Two Months 47
0.00 0.00 0.00 Full Two Years Two Months 48 7225.00 0.00 0.00 Full Two Years Two
Months 49 0.00 0.00 0.00 Full Two Years Two Months 50 0.00 0.00 0.00 Full Two
Years Two Months 51 8334.52 0.00 0.00 Full Two Years Two Months 52 0.00 0.00
0.00 Full Two Years Two Months 53 0.00 0.00 0.00 Full Two Years Two Months 54
0.00 0.00 0.00 Full Two Years Two Months 55 1236.13 0.00 0.00 Full Two Years Two
Months 56 0.00 0.00 0.00 Full Two Years Two Months 57 0.00 0.00 0.00 Full Two
Years Two Months 58 6357.50 0.00 0.00 Full Two Years Two Months 59 5000.00 0.00
0.00 Full Two Years Two Months 60 0.00 0.00 0.00 Full Two Years Two Months 61
0.00 0.00 0.00 Full Two Years Two Months 62 0.00 0.00 0.00 Full Two Years Two
Months 63 0.00 0.00 0.00 Full Two Years Two Months 64 0.00 0.00 0.00 Full Two
Years Two Months 65 3055.00 0.00 0.00 Full Two Years Two Months 66 0.00 0.00
0.00 Full Two Years Two Months 67 38175.82 0.00 0.00 Full Two Years Two Months
68 10370.69 0.00 0.00 Full Two Years Two Months 69 0.00 0.00 0.00 Full Two Years
Two Months 70 0.00 0.00 0.00 Full Two Years Two Months 71 0.00 0.00 0.00 Full
Two Years Two Months 72 10333.34 0.00 0.00 Full Two Years Two Months 73 0.00
0.00 0.00 Full Two Years Two Months 74 0.00 0.00 0.00 Full Two Years Two Months
75 0.00 0.00 0.00 Full Two Years Two Months 76 0.00 0.00 0.00 Full Two Years Two
Months 77 0.00 0.00 0.00 Full Two Years Two Months 78 0.00 0.00 0.00 Full Two
Years Two Months 79 0.00 0.00 0.00 Full Two Years Two Months

 



 

 



 

ASF RMBS DISCLOSURE PACKAGE

 



The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 

Field

Number

Field Name Field Description

Type of

Field

Data Type Sample Data Format

When

Applicable?

Valid Values

Proposed

Unique

Coding

Notes 1 Primary Servicer The MERS Organization ID of the company that has or
will have the right to service the loan. General Information Numeric – Integer
2351805 9(7) Always “9999999” if Unknown 2 Servicing Fee—Percentage Aggregate
monthly fee paid to all servicers, stated in decimal form. General Information
Numeric - Decimal 0.0025 9.999999 Loans without flat-dollar servicing fees >= 0
and < 1 Must be populated if Field 3 is Null 3 Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount. General
Information Numeric – Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

<= 999

Must be populated if 2 is Null 4 Servicing Advance Methodology The manner in
which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always “9999999” if Unknown 6
Loan Group Indicates the collateral group number in which the loan falls (for
structures with multiple collateral groups). Use “1” if there is only one loan
group. General Information Text 1A XXXX Always “UNK” if Unknown 7 Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD). General Information
Numeric – Integer TBD TBD Always TBD Details to be provided by Vendor 8
Amortization Type Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99 Always
See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

9 Lien Position A number indicating the loan’s lien position (1 = first lien,
etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown 10 HELOC
Indicator Indicates whether the loan is a home equity line of credit. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric – Integer 9
99 Always See Coding See Appendix A 12 Cash Out Amount Cash Out Amount: [New
Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds] – [Closing
Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash) Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0 13 Total Origination and Discount Points
(in dollars) Amount paid to the lender to increase the lender’s effective yield
and, in the case of discount points, to reduce the interest rate paid by the
borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0 Typically Lines
801 and 802 of HUD Settlement Statement 14 Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations. Loan Type Numeric – Integer 1 99
Always See Coding

0 = No

1 = Yes

99 = Unknown

15 Relocation Loan Indicator Indicates whether the loan is part of a corporate
relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

16 Broker Indicator Indicates whether a broker took the application. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

17 Channel Code indicating the source (channel) from which the Issuer obtained
the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

18 Escrow Indicator Indicates whether various homeownership expenses are paid by
the borrower directly or through an escrow account (as of securitization cut-off
date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of all
associated senior mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position > 1 >=
0 20 Loan Type of Most Senior Lien For non-first mortgages, indicates whether
the associated first mortgage is a Fixed, ARM, Hybrid, or negative amortization
loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages where
the associated first mortgage is a hybrid ARM, the number of months remaining in
the initial fixed interest rate period for the hybrid first mortgage. Mortgage
Lien Info Numeric – Integer 23 999

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

>= 0 22 Neg Am Limit of Most Senior Lien For non-first mortgages where the
associated first mortgage features negative amortization, the maximum percentage
by which the negatively amortizing balance may increase (expressed as a
proportion of the senior lien’s original balance). Mortgage Lien Info Numeric –
Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2 23 Junior Mortgage Balance For first mortgages with subordinate
liens at the time of origination, the combined balance of the subordinate liens
(if known). Mortgage Lien Info Numeric – Decimal 51775.12 9(10).99 If Lien
Position = 1 and there is a 2nd lien on the subject property >= 0 Subject to
Regulatory Confirmation 24 Origination Date of Most Senior Lien For non-first
mortgages, the origination date of the associated first mortgage. Mortgage Lien
Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a 2nd lien on the
subject property “19010101” if unknown 25 Origination Date The date of the
Mortgage Note and Mortgage/Deed of Trust Loan Term and Amortization Type Date
20090914 YYYYMMDD Always “19010101” if unknown 26 Original Loan Amount The
dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit. Loan Term and Amortization Type Numeric – Decimal 150000 9(10).99 Always
>0 27 Original Interest Rate The original note rate as indicated on the mortgage
note. Loan Term and Amortization Type Numeric – Decimal 0.0475 9.999999 Always >
0 and <= 1 28 Original Amortization Term The number of months in which the loan
would be retired if the amortizing principal and interest payment were to be
paid each month. Loan Term and Amortization Type Numeric – Integer 360 999
Always >= 60 29 Original Term to Maturity The initial number of months between
loan origination and the loan maturity date, as specified on the mortgage note.
Loan Term and Amortization Type Numeric – Integer 60 999 Always >0 N/A 30 First
Payment Date of Loan The date of the first scheduled mortgage payment to be made
by the borrower as specified on the mortgage note. Loan Term and Amortization
Type Date 20090914 YYYYMMDD Always “19010101” if unknown N/A 31 Interest Type
Indicator Indicates whether the interest rate calculation method is simple or
actuarial. Loan Term and Amortization Type Numeric – Integer 2 99 Always See
Coding

1= Simple

2 = Actuarial

99 = Unknown

32 Original Interest Only Term Original interest-only term for a loan in months
(including NegAm Loans). Loan Term and Amortization Type Numeric – Integer 60
999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

33 Buy Down Period The total number of months during which any buy down is in
effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

34 HELOC Draw Period The original number of months during which the borrower may
draw funds against the HELOC account. Loan Term and Amortization Type Numeric –
Integer 24 999 HELOCs Only >= 12 and <= 120 35 Scheduled Loan Amount Mortgage
loan scheduled principal balance as of cut-off date. For HELOCs, the current
drawn amount. Loan Term and Amortization Type Numeric – Decimal 248951.19
9(10).99 Always >= 0 36 Current Interest Rate The interest rate used to
calculate the current P&I or I/O payment. Loan Term and Amortization Type
Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1 37 Current Payment Amount
Due Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts). Loan Term and Amortization Type Numeric –
Decimal 1250.15 9(10).99 Always > 0 38 Scheduled Interest Paid
Through Date Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown 39 Current Payment Status Number of payments the borrower
is past due as of the securitization cut-off date. Loan Term and Amortization
Type Numeric – Integer 3 99 Always >= 0 40 Index Type Specifies the type of
index to be used to determine the interest rate at each adjustment. Adjustable
Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only See Coding See Appendix
B 41 ARM Look-back Days The number of days prior to the interest rate adjustment
date to retrieve the index value. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 45 99 ARMs Only >= 0 to <=99 42 Gross Margin The percentage stated on
the mortgage note representing the spread between the ARM Index value and the
mortgage interest rate. The gross mortgage margin is added to the index value to
establish a new gross interest rate in the manner prescribed on the mortgage
note. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.03 9.999999 ARMs Only
>0 and <= 1 43 ARM Round Flag An indicator of whether an adjusted interest rate
is rounded to the next higher ARM round factor, to the next lower round factor,
or to the nearest round factor. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

44 ARM Round Factor The percentage to which an adjusted interest rate is to be
rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1 45 Initial Fixed Rate Period For hybrid ARMs, the period between
the first payment date of the mortgage and the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999 Hybrid ARMs Only
>= 1 to <=240 46 Initial Interest Rate Cap (Change Up) The maximum percentage by
which the mortgage note rate may increase at the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only
>= 0 and <= 1 99=no cap 47 Initial Interest Rate Cap (Change Down) The maximum
percentage by which the mortgage note rate may decrease at the first interest
rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02
9.999999 ARMs Only >= 0 and <= 1 99=no cap 48 Subsequent Interest Rate Reset
Period The number of months between subsequent rate adjustments. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 60 999 ARMs Only >=0 and <= 120 0 = Loan does
not adjust after initial reset 49 Subsequent Interest Rate (Change Down) The
maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap 50 Subsequent
Interest Rate Cap (Change Up) The maximum percentage by which the interest rate
may increase at each rate adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0
and <= 1 99=no cap 51 Lifetime Maximum Rate (Ceiling) The maximum interest rate
that can be in effect during the life of the loan. Adjustable Rate Mortgages
(ARMs) Numeric – Decimal 0.125 9.999999 ARMs Only >= 0 and <= 1 =1 if no ceiling
specified 52 Lifetime Minimum Rate (Floor) The minimum interest rate that can be
in effect during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.015 9.999999 ARMs Only >= 0 and <= 1 If no floor is specified enter
the greater of the margin or 0. 53 Negative Amortization Limit The maximum
amount of negative amortization allowed before recast is required. (Expressed as
a percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2 54
Initial Negative Amortization Recast Period The number of months in which the
payment is required to recast if the loan does not reach the prescribed maximum
balance earlier. Negative Amortization Numeric – Integer 60 999 Negatively
Amortizing ARMs Only >=0 55 Subsequent Negative Amortization Recast Period The
number of months after which the payment is required to recast AFTER the first
recast period. Negative Amortization Numeric – Integer 48 999 Negatively
Amortizing ARMs Only >=0 56 Initial Fixed Payment Period Number of months after
origination during which the payment is fixed. Negative Amortization Numeric –
Integer 60 999 Negatively Amortizing Hybrid ARMs Only >= 0 to <=120 57
Subsequent Payment Reset Period Number of months between payment adjustments
after first payment reset. Negative Amortization Numeric – Integer 12 999
Negatively Amortizing ARMs Only >= 0 to <=120 58 Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period. Negative Amortization Numeric – Decimal 0.075 9.999999
Negatively Amortizing ARMs Only >= 0 and < 1 59 Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap. Negative Amortization Numeric – Decimal 0.075
9.999999 Negatively Amortizing ARMs Only >= 0 and < 1 60 Initial Minimum Payment
Reset Period The maximum number of months a borrower can initially pay the
minimum payment before a new minimum payment is determined. Negative
Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to
<=120 61 Subsequent Minimum Payment Reset Period The maximum number of months
(after the initial period) a borrower can pay the minimum payment before a new
minimum payment is determined after the initial period. Negative Amortization
Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120 62 Option
ARM Indicator An indicator of whether the loan is an Option ARM. Negative
Amortization Numeric – Integer 1 99 ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

63 Options at Recast The means of computing the lowest monthly payment available
to the borrower after recast. Option ARM Numeric – Integer 2 99 Option ARMs Only
N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

64 Initial Minimum Payment The initial minimum payment the borrower is permitted
to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0 65 Current
Minimum Payment Current Minimum Payment (in dollars). Negative Amortization
Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0 66 Prepayment Penalty
Calculation A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term. Prepayment Penalties Numeric –
Integer 12 99 Always See Coding See Appendix C 67 Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

68 Prepayment Penalty Total Term The total number of months that the prepayment
penalty may be in effect. Prepayment Penalties Numeric – Integer 60 999 All
loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”) >0 to <=120 69 Prepayment Penalty Hard Term For hybrid
prepayment penalties, the number of months during which a “hard” prepayment
penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans with Hybrid
Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to <=120 70
Primary Borrower ID A lender-generated ID number for the primary borrower on the
mortgage Borrower Numeric—Integer 123456789 999999999 Always >0   Used to
identify the number of times a single borrower appears in a given deal. 71
Number of Mortgaged Properties The number of residential properties owned by the
borrower that currently secure mortgage loans. Borrower Numeric – Integer 1 99
Always > 0 72 Total Number of Borrowers The number of Borrowers who are
obligated to repay the mortgage note. Borrower Numeric – Integers 2 99 Always >
0 73 Self-employment Flag An indicator of whether the primary borrower is
self-employed. Borrower Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining to
the subject property other than principal and interest (includes common charges,
condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and Amortization
Type Numeric – Decimal 1789.25 9(10).99 Always > 0 75 Length of Employment:
Borrower The number of years of service with the borrower’s current employer as
of the date of the loan. Borrower Qualification Numeric – Decimal 3.5 99.99
Always >=0 99 = Retired, None employment income soure (social security, trust
income, dividends, etc.) 76 Length of Employment: Co-Borrower The number of
years of service with the co-borrower’s current employer as of the date of the
loan. Borrower Qualification Numeric – Decimal 3.5 99.99 If “Total Number of
Borrowers” > 1 >= 0 99 = Retired, None employment income soure (social security,
trust income, dividends, etc.) 77 Years in Home Length of time that the borrower
has been at current address. Borrower Qualification Numeric – Decimal 14.5 99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0 78
FICO Model Used Indicates whether the FICO score was calculated using the
Classic, Classic 08, or Next Generation model. Borrower Qualification Numeric –
Integer 1 99 If a FICO score was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

79 Most Recent FICO Date Specifies the date on which the most recent FICO score
was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score was
obtained “19010101” if unknown Issuers unable to Provide may Rep and Warrant
that the FICO score used for underwriting was not more than 4 months old at the
date of issuance. 80 Primary Wage Earner Original FICO: Equifax Equifax FICO
score for primary borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If a FICO score was obtained >= 350 and <= 850 81 Primary Wage
Earner Original FICO: Experian Experian FICO score for primary borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If a FICO score
was obtained >= 350 and <= 850 82 Primary Wage Earner Original FICO: TransUnion
TransUnion FICO score for primary borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and
<= 850 83 Secondary Wage Earner Original FICO: Equifax Equifax FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850 84 Secondary Wage Earner
Original FICO: Experian Experian FICO score for Co-borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers”
> 1 >= 350 and <= 850 85 Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
86 Most Recent Primary Borrower FICO Most Recent Primary Borrower FICO score
used by the lender to approve the loan. Borrower Qualification Numeric – Integer
720 9999 If a FICO score was obtained >= 350 and <= 850 87 Most Recent
Co-Borrower FICO Most Recent Co-Borrower FICO score used by the lender to
approve the loan. Borrower Qualification Numeric – Integer 720 9999 If “Total
Number of Borrowers” > 1 >= 350 and <= 850 88 Most Recent FICO Method Number of
credit repositories used to update the FICO Score. Borrower Qualification
Numeric – Integer 2 9 If a FICO score was obtained >0 89 VantageScore: Primary
Borrower Credit Score for the Primary Borrower used to approve the loan and
obtained using the Vantage credit evaluation model. Borrower Qualification
Numeric – Integer 720 9999 If a Vantage Credit Score was obtained >= 501 and <=
990 90 VantageScore: Co-Borrower Credit Score for the Co-borrower used to
approve the loan and obtained using the Vantage credit evaluation model.
Borrower Qualification Numeric – Integer 720 9999 If a VantageScore was obtained
AND “Total Number of Borrowers” > 1 >= 501 and <= 990 91 Most Recent
VantageScore Method Number of credit repositories used to update the Vantage
Score. Borrower Qualification Numeric – Integer 2 9 If a Vantage Credit Score
was obtained >0 92 VantageScore Date Date Vantage Credit Score was obtained.
Borrower Qualification Date 20090914 YYYYMMDD If a Vantage Credit Score was
obtained “19010101” if unknown 93 Credit Report: Longest Trade Line The length
of time in months that the oldest active trade line, installment or revolving,
has been outstanding. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Integer 999 999 Always > =0 Subject to Regulatory Confirmation 94 Credit Report:
Maximum Trade Line The dollar amount for the trade line, installment or
revolving, with the largest unpaid balance. For revolving lines of credit, e.g.
credit card, the dollar amount reported should reflect the maximum amount of
credit available under the credit line whether used or not. For a loan with more
than one borrower, populate field based on status for the primary borrower.
Borrower Qualification Numeric – Decimal 339420.19 9(10).99 Always >=0 Subject
to Regulatory Confirmation 95 Credit Report: Number of Trade Lines A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower. Borrower Qualification Numeric –
Integer 57 999 Always >=0 Subject to Regulatory Confirmation 96 Credit Line
Usage Ratio Sum of credit balances divided by sum of total open credit
available. Borrower Qualification Numeric – Decimal 0.27 9.999999 Always >= 0
and <= 1 Subject to Regulatory Confirmation 97 Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent. Borrower Qualification Text 77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0 Blank = Borrower is not known to have
been in bankruptcy 99 Months Foreclosure Number of months since foreclosure sale
date. (Issuers unable to provide this information may rep and warrant that at
least x years—as specified in the loan program— have passed since most recent
foreclosure.) Borrower Qualification Numeric – Integer 12 999 If Borrower has
ever been in Foreclosure >= 0 Blank = Borrower is not known to have been in
foreclosure 100 Primary Borrower Wage Income Monthly base wage income for
primary borrower. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always
>= 0 101 Co-Borrower Wage Income Monthly base wage income for all other
borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total
Number of Borrowers” > 1 >= 0 102 Primary Borrower Other Income Monthly Other
(non-wage) income for primary borrower. (This figure should include net rental
income and be reduced by any net rental loss.) Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0 103 Co-Borrower Other Income Monthly Other
(non-wage) income for all other borrowers. (This figure should include net
rental income and be reduced by any net rental loss.) Borrower Qualification
Numeric – Decimal 9000 9(9).99 If “Total Number of Borrowers” > 1 >= 0 104 All
Borrower Wage Income Monthly income of all borrowers derived from base salary
only. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 105 All
Borrower Total Income Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 106 4506-T
Indicator A yes/no indicator of whether a Transcript of Tax Return (received
pursuant to the filing of IRS Form 4506-T) was obtained and considered. Borrower
Qualification Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with


        o CPA name & phone number shown on the Preparer section of the tax
return
        o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)



108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:



Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)



Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)







109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:



Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:



Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

113 Liquid / Cash Reserves The actual dollar amount of remaining verified liquid
assets after settlement. (This should not include cash out amount of subject
loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always >= 0 114
Monthly Debt All Borrowers The aggregate monthly payment due on other debt
(excluding only installment loans with fewer than 10 payments remaining and
other real estate loans used to compute net rental income-- which is
added/subtracted in the income fields). Borrower Qualification Numeric – Decimal
3472.43 9(9).99 Always >= 0 115 Originator DTI Total Debt to income ratio used
by the originator to qualify the loan. Borrower Qualification Numeric – Decimal
0.35 9.999999 Always >= 0 and >= 1 116 Fully Indexed Rate The fully indexed
interest rate as of securitization cut-off. Borrower Qualification Numeric –
Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1 117 Qualification Method Type of
mortgage payment used to qualify the borrower for the loan. Borrower
Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1 119 City The name of the
city. Subject Property Text New York X(45) Always Unk=Unknown 120 State The name
of the state as a 2-digit Abbreviation. Subject Property Text NY XX Always See
Coding See Appendix H 121 Postal Code The postal code (zip code in the US) where
the subject property is located. Subject Property Text 10022 X(5) Always
Unk=Unknown 122 Property Type Specifies the type of property being used to
secure the loan. Subject Property Numeric – Integer 11 99 Always See Coding See
Appendix D 123 Occupancy Specifies the property occupancy status (e.g.,
owner-occupied, investment property, second home, etc.). Subject Property
Numeric – Integer 4 9 Always See Coding See Appendix E 124 Sales Price The
negotiated price of a given property between the buyer and seller. Subject
Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans Only > 0 125
Original Appraised Property Value The appraised value of the property used to
approve the loan. Subject Property Numeric – Decimal 550000.23 9(10).99 Always >
0 126 Original Property Valuation Type Specifies the method by which the
property value (at the time of underwriting) was reported. Subject Property
Numeric – Integer 8 99 Always See Coding See Appendix F 127 Original Property
Valuation Date Specifies the date on which the original property value (at the
time of underwriting) was reported. (Issuers unable to provide may Rep and
Warrant that the appraisal used for underwriting was not more than x days old at
time of loan closing.) Subject Property Date 20090914 YYYYMMDD Always “19010101”
if unknown 128 Original Automated Valuation Model (AVM) Model Name The name of
the AVM Vendor if an AVM was used to determine the original property valuation.
Subject Property Numeric – Integer 1 99 Always See Appendix I See Appendix I 129
Original AVM Confidence Score The confidence range presented on the AVM report.
Subject Property Numeric – Decimal 0.74 9.999999 If AVM Model Name (Field 127) >
0 >= 0 to <= 1 130 Most Recent Property Value[1] If a valuation was obtained
subsequent to the valuation used to calculate LTV, the most recent property
value. Subject Property Numeric – Decimal 500000 9(10).99 If updated value was
obtained subsequent to loan approval > 0 131 Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F 132 Most Recent Property Valuation
Date Specifies the date on which the updated property value was reported.
Subject Property Date 20090914 YYYYMMDD If updated value was obtained subsequent
to loan approval “19010101” if unknown 133 Most Recent AVM Model Name The name
of the AVM Vendor if an AVM was used to determine the updated property
valuation. Subject Property Numeric – Integer 19 99 If updated value was
obtained subsequent to loan approval See Coding See Appendix I 134 Most Recent
AVM Confidence Score If AVM used to determine the updated property valuation,
the confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1 135
Original CLTV The ratio obtained by dividing the amount of all known outstanding
mortgage liens on a property at origination by the lesser of the appraised value
or the sales price. The value is then truncated to four decimal places.
Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <= 1.5 136
Original LTV The ratio obtained by dividing the original mortgage loan amount on
the note date by the lesser of the mortgaged property’s appraised value on the
note date or its purchase price. The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always >= 0 and <=
1.25 137 Original Pledged Assets The total value of assets pledged as collateral
for the loan at the time of origination. Pledged assets may include cash or
marketable securities. Loan-to-Value (LTV) Numeric – Decimal 75000 9(10).99
Always >=0 138 Mortgage Insurance Company Name The name of the entity providing
mortgage insurance for a loan. Mortgage Insurance Numeric – Integer 3 99 Always
See Coding See Appendix G 139 Mortgage Insurance Percent Mortgage Insurance
coverage percentage. Mortgage Insurance Numeric – Decimal 0.25 9.999999
“Mortgage Insurance Company Name” > 0 >= 0 to <= 1 140 MI: Lender or Borrower
Paid? An indicator of whether mortgage insurance is paid by the borrower or the
lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage Insurance Company
Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage Insurance
Numeric – Integer 8 99 Always See Coding See Appendix G 142 Pool Insurance Stop
Loss % The aggregate amount that a pool insurer will pay, calculated as a
percentage of the pool balance. Mortgage Insurance Numeric – Decimal 0.25
9.999999 Pool MI Company > 0 >= 0 to <= 1 143 MI Certificate Number The unique
number assigned to each individual loan insured under an MI policy. Mortgage
Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown 144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1 145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1 146 Modification Effective Payment Date Date
of first payment due post modification. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown 147 Total Capitalized Amount Amount added to
the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0 148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 149 Pre-Modification
Interest (Note) Rate Scheduled Interest Rate Of The Loan Immediately Preceding
The Modification Effective Payment Date. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.075 9.999999
Modified Loans Only >= 0 to <= 1 150 Pre-Modification P&I Payment Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 2310.57 9(10).99
Modified Loans Only > 0 151 Pre-Modification Initial Interest Rate Change
Downward Cap Maximum amount the rate can adjust downward on the first interest
rate adjustment date (prior to modification) – Only provide if the rate floor is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1 152 Pre-Modification Subsequent Interest Rate Cap Maximum increment the
rate can adjust upward AFTER the initial rate adjustment (prior to modification)
– Only provide if the Cap is modified. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.015 9.999999
Modified Loans Only >= 0 to <= 1 153 Pre-Modification Next Interest Rate Change
Date Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date). Loan Modifications (Pertains only to loans
modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified Loans
Only “19010101” if unknown 154 Pre-Modification I/O Term Interest Only Term (in
months) preceding The Modification Effective Payment Date. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
36 999 Modified Loans Only >= 0 to <= 120 155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0 156 Forgiven Interest Amount The sum total of all interest incurred
and forgiven (as a result of loan modification) over the life of the loan. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 157 Number of
Modifications The number of times the loan has been modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
1 9 Modified Loans Only >= 0 158 Cash To/From Brrw at Closing Indicates the
amount of cash the borrower(s) paid into or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items] Numeric –
Decimal 100000.01 9(10).99 159 Brrw - Yrs at in Industry Number of years the
primary borrower has been working in their current industry Numeric – Decimal
9.9 9.999999 160 CoBrrw - Yrs at in Industry Number of years the co-borrower has
been working in their current industry Numeric – Decimal 8 9.999999 161 Junior
Mortgage Drawn Amount Applicable if the subject loan is a first mortgage. At the
time of origination for the subject loan, the sum of the outstanding balance(s)
for any junior mortgages (HELOCs and closed-end). Numeric – Decimal 100000.01
9(10).99 162 Maturity Date Maturity date of mortgage Date 20420501 YYYYMMDD 163
Primary Borrower Wage Income (Salary) The primary borrower's salary wage income
Numeric – Decimal 10000.44 9(10).99 164 Primary Borrower Wage Income (Bonus) The
primary borrower's bonus wage income Numeric – Decimal 10000.44 9(10).99 165
Primary Borrower Wage Income (Commission) The primary borrower's commission wage
income Numeric – Decimal 10000.44 9(10).99 166 Co-Borrower Wage Income (Salary)
The coborrower's salary wage income Numeric – Decimal 10000.44 9(10).99 167
Co-Borrower Wage Income (Bonus) The coborrower's bonus wage income Numeric –
Decimal 10000.44 9(10).99 168 Co-Borrower Wage Income (Commission) The
coborrower's commission wage income Numeric – Decimal 10000.44 9(10).99 169
Originator Doc Code Documentation Code value as presented by the seller. Text
Full XXXX 170 RWT Income Verification Internal Redwood Derived field. Due
Diligence / Trade Desk derived value indicating the level of primary borrower
asset verification Text 2 Years XXXX 171 RWT Asset Verification Internal Redwood
Derived field. Due Diligence / Trade Desk derived value indicating the level of
primary borrower Income verification Text 2 Months XXXX MH-1 Real Estate
Interest Indicates whether the property on which the manufactured home is
situated is owned outright or subject to the terms of a short- or long-term
lease. (A long-term lease is defined as a lease whose term is greater than or
equal to the loan term.) Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

MH-3 Year of Manufacture The year in which the home was manufactured (Model Year
-- YYYY Format). Required only in cases where a full appraisal is not provided.
Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing Loans Only
1901 = Unavailable MH-4 HUD Code Compliance Indicator (Y/N) Indicates whether
the home was constructed in accordance with the 1976 HUD code. In general, homes
manufactured after 1976 comply with this code. Manufactured Housing Numeric –
Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0 MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-7 Net
Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field MH-5)
minus intangible costs, including: transportation, association, on-site setup,
service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0 MH-8 LTI (Net) The ratio of the loan amount divided by the Net
Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks MH-10 Model Name The model name of the subject property. (To be
applied only in cases where no appraised value/other type of property valuation
is available.) Manufactured Housing Text “DX5-916-X” Char (100) Manufactured
Housing Loans Only (where no appraised value is provided) MH Model name in
double quotation marks MH-11 Down Payment Source An indicator of the source of
the down payment used by the borrower to acquire the property and qualify for
the mortgage. Manufactured Housing Numeric – Integer 2 99 Manufactured Housing
Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan was
made by the community owner, an affiliate of the community owner or the owner of
the real estate upon which the collateral is located. Manufactured Housing
Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan was
made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes 0 = Real Estate
1 = Chattel
99 = Unavailable  



























 

 

 

ATTACHMENT 2

 

SALE AND SERVICING AGREEMENT

 

See Exhibit 10.4 to Form 8-K filed by the Issuing Entity on October 30, 2012 

 

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________

751 Kasota Avenue

Minneapolis, MN 55414

Attn: WFDC Release Department.

 

Re:Custodial Agreement, dated as of October 1, 2012, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:    Pool Number:

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation Reason:__________________       For CMI Use
Only:_____________

 

By:____________________________________________
(Authorized Signature)

 

Printed Name ___________________________________

 

Servicer Name:______________________________

 

Ship To Address: ________________________________

 

__________________________________

 

Phone: ______ ________________

 

 

 

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date Signature           Documents returned to Custodian:               Date
Custodian    

 

 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 

 

 

 

Exhibit :Calculation of Realized Loss/Gain Form 332– Instruction Sheet

 



NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.Complete as applicable. Required documentation:

*  For taxes and insurance advances – see page 2 of 332 form - breakdown
required showing period of coverage, base tax, interest, penalty. Advances prior
to default require evidence of servicer efforts to recover advances.

 *  For escrow advances - complete payment history (to calculate advances from
last positive escrow balance forward)

*  Other expenses -  copies of corporate advance history showing all payments

*  REO repairs > $1500 require explanation

*  REO repairs >$3000 require evidence of at least 2 bids.

*  Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

13.The total of lines 1 through 12.

Credits:

 

14-21.         Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

*  Copy of EOB for any MI or gov't guarantee

*  All other credits need to be clearly defined on the 332 form            

22.The total of lines 14 through 21.

 



Page 1 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).



 

Page 2 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

  

Prepared by:  __________________ Date:  _______________
Phone:  ______________________ Email Address:_____________________

 

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale   3rd Party Sale   Short Sale   Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown Yes No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:

 

(1) Actual Unpaid Principal Balance of Mortgage Loan $ ______________ (1) (2)
Interest accrued at Net Rate ________________ (2) (3) Accrued Servicing Fees
________________ (3) (4) Attorney's Fees ________________ (4) (5) Taxes (see
page 2) ________________ (5) (6) Property Maintenance ________________ (6) (7)
MI/Hazard Insurance Premiums (see page 2) ________________ (7) (8) Utility
Expenses ________________ (8) (9) Appraisal/BPO ________________ (9) (10)
Property Inspections ________________ (10) (11) FC Costs/Other Legal Expenses
________________ (11)





 

Page 3 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

(12) Other (itemize) ________________ (12)   Cash for
Keys__________________________ ________________ (12)   HOA/Condo
Fees_______________________ ________________ (12)  
______________________________________ ________________ (12)           Total
Expenses $ _______________ (13) Credits:     (14) Escrow Balance $
_______________ (14) (15) HIP Refund ________________ (15) (16) Rental Receipts
________________ (16) (17) Hazard Loss Proceeds ________________ (17) (18)
Primary Mortgage Insurance / Gov’t Insurance ________________ (18a) HUD Part A  
_______________  (18b) HUD Part B (19) Pool Insurance Proceeds ________________
(19) (20) Proceeds from Sale of Acquired Property ________________ (20) (21)
Other (itemize) ________________ (21)  
_________________________________________ ________________ (21)           Total
Credits $________________ (22) Total Realized Loss (or Amount of Gain)
$________________ (23)



 



Page 4 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Escrow Disbursement Detail

 

Type

(Tax

/Ins.)

 

Date

Paid

 

Period of

Coverage

 

Total

Paid

 

Base

Amount

  Penalties   Interest                                                          
                                                                               
                                                                               
       

 





Page 5 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 

Page 1 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Exhibit : Standard File Layout – Delinquency Reporting





 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer



Column/Header Name Description Decimal Format Comment SERVICER_LOAN_NBR A unique
number assigned to a loan by the Servicer.  This may be different than the
LOAN_NBR     LOAN_NBR A unique identifier assigned to each loan by the
originator.     CLIENT_NBR Servicer Client Number     SERV_INVESTOR_NBR Contains
a unique number as assigned by an external servicer to identify a group of loans
in their system.     BORROWER_FIRST_NAME First Name of the Borrower.    
BORROWER_LAST_NAME Last name of the borrower.     PROP_ADDRESS Street Name and
Number of Property     PROP_STATE The state where the  property located.    
PROP_ZIP Zip code where the property is located.     BORR_NEXT_PAY_DUE_DATE The
date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.   MM/DD/YYYY LOAN_TYPE Loan Type
(i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a particular bankruptcy
claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The chapter under which
the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case number assigned by
the court to the bankruptcy filing.     POST_PETITION_DUE_DATE The payment due
date once the bankruptcy has been approved by the courts   MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan Is Removed From Bankruptcy. Either
by Dismissal, Discharged and/or a Motion For Relief Was Granted.   MM/DD/YYYY
LOSS_MIT_APPR_DATE The Date The Loss Mitigation Was Approved By The Servicer  
MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such
As;     LOSS_MIT_EST_COMP_DATE The Date The Loss Mitigation /Plan Is Scheduled
To End/Close   MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is
Actually Completed   MM/DD/YYYY

 

Page 1 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

FRCLSR_APPROVED_DATE The date DA Admin sends a letter to the servicer with
instructions to begin foreclosure proceedings.   MM/DD/YYYY
ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure
  MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a
Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date by which a
foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE The actual
date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount a property
sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a  property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY CURR_PROP_VAL  The
current "as is" value of the property based on brokers price opinion or
appraisal. 2   REPAIRED_PROP_VAL The amount the property would be worth if
repairs are completed pursuant to a broker's price opinion or appraisal. 2  

 

Page 2 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

If applicable:       DELINQ_STATUS_CODE FNMA Code Describing Status of Loan    
DELINQ_REASON_CODE The circumstances which caused a borrower to stop paying on a
loan.   Code indicates the reason why the loan is in default for this cycle.    
MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage Insurance Claim
Filed   No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date Mortgage
Insurance Company Disbursed Claim Payment   MM/DD/YYYY MI_CLAIM_AMT_PAID Amount
Mortgage Insurance Company Paid On Claim 2 No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance Company  
MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool Insurance Company 2 No
commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date Claim Was Settled and
The Check Was Issued By The Pool Insurer   MM/DD/YYYY POOL_CLAIM_AMT_PAID Amount
Paid On Claim By Pool Insurance Company 2 No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim Filed 2 No commas(,)
or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD Disbursed Part A Claim
Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount HUD Paid on Part A Claim
2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B
Claim Was Filed With HUD   MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part
B Claim Filed 2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment   MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part B Claim 2 No commas(,) or
dollar signs ($)

 

Page 3 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With the Veterans Admin  
MM/DD/YYYY VA_CLAIM_PAID_DATE  Date Veterans Admin. Disbursed VA Claim Payment  
MM/DD/YYYY VA_CLAIM_PAID_AMT  Amount Veterans Admin. Paid on VA Claim 2 No
commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The date the Motion for
Relief was filed 10 MM/DD/YYYY FRCLSR_BID_AMT The foreclosure sale bid amount 11
No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE The foreclosure sales results:
REO, Third Party, Conveyance to HUD/VA     REO_PROCEEDS The net proceeds from
the sale of the REO property.    No commas(,) or dollar signs ($) BPO_DATE The
date the BPO was done.     CURRENT_FICO The current FICO score    
HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was filed with the Hazard
Insurance Company. 10 MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard
Insurance Claim filed. 11 No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($) ACTION_CODE
Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE    
  ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE     Number
REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number



 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

· ASUM- Approved Assumption · BAP- Borrower Assistance Program · CO- Charge Off
· DIL- Deed-in-Lieu · FFA- Formal Forbearance Agreement



· MOD- Loan Modification · PRE- Pre-Sale

 

Page 4 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

· SS- Short Sale · MISC- Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

Page 5 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 



The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency

Code

  Delinquency Description 001   FNMA-Death of principal mortgagor 002  
FNMA-Illness of principal mortgagor 003   FNMA-Illness of mortgagor’s family
member 004   FNMA-Death of mortgagor’s family member 005   FNMA-Marital
difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive Obligation
008   FNMA-Abandonment of property 009   FNMA-Distant employee transfer 011  
FNMA-Property problem 012   FNMA-Inability to sell property 013   FNMA-Inability
to rent property 014   FNMA-Military Service 015   FNMA-Other 016  
FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

Page 6 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 

Page 7 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance
of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



 





 